Environmental and Social Impact Assessment
Report (ESIA) — Lombok (Annex D)

Project No.: 51209-002
February 2018

INO: Eastern Indonesia Renewable Energy Project
(Phase 2)

Prepared by ERM for PT Infrastruktur Terbarukan Lestari

The redacted environmental and social impact assessment is a document of the project sponsor.
The views expressed herein do not necessarily represent those of ADB’s Board of Director,
Management, or staff, and may be preliminary in nature. Your attention is directed to the “Terms
of Use” section of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of or
any territory or area.
ANNEX D GEOELECTRIC EXPLORATION
REPORT
se BUMI

5 MW SOLAR POWER PLANT PROJECT

Site : Pringgabaya, East Lombok,
West Nusa Tenggara.

GEOELECTRICAL INVESTIGATION
REPORT
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

PREFACE

No : 90/Geoelectrical-Report/X1/2017
Attachment : | Set

Subject : Geoelectrical Report

To

PT. PP (Persero) Tbk

In order to fulfill the requested from PT. PP (Persero) Tbk for Geoelectrical Test at
Pringgabaya Solar Power Plant Site, East Lombok, West Nusa Tenggara, CV. Rekayasa Bumi
Karya has finished the test for 4 point location at the site. Geoelectrical test has been conducted on
13" December 2017. The result of the test can be figured in this report.

We hope this report can help the construction of the project as well. Thank you for your

faith and cooperation to us.

Mataram, 27" December 2017

Director,

Sukandi, ST., M.Eng

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 1
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

Table of Contents

Cover...
Preface.....cececeecesecseseseceseeseseseesssesecsesscscseesssesecssseesssesesssesesacsesassessassesessessacsesecseseeecssseeseseeeeeeenees 1
CHAPTER I: Introduction .........cccsssssessssesessssesssesessesesssesessenesesncsesseneseeneseeneacaneneseeneneeesaeen 3
1.1 Background .0...eeeccceeeeeeeeeseeeseeeeeeeseeeseeeeseeeseesseesseesseeeseeseeeseeeseenseeeseenseeeseeeeeeesseessesseeeaeees 3
1.2 Aim and Purpose ......ececeeeseeeeeeeeeeeseeeeeeeeseesneeeneeeseeeseeseeeseeseeesseeseeseeeseesseseeesesesseesseeeseees 3
1.3 Scope Of WOLK wo. eeecceceeseeeseeeseeeeteeseeeseeeeseeeseeseeeseeeseeeeeesseeseeeseeeseesieseseceesseeseeeeseeeseesaeees 3
1.4 Project Location... eeeceseeeseeeeeeeeseeseeesseesneeseeeeeeeseeesseesseeseeesseeseeseeeeaeeseeseeeseeseesseeeseees 3
1.5 Date of Test....

CHAPTER IT : Methodology .........scscsssssssssessssssssscssssssssssscsessssssssscsssssesssssssssssssssssssesesessseseseee 4
2.1 Geoelectrical Investigation ..........cccseceseseseseseesesesesesesescscsesescecscacscscscacscacseecscssscacaeasaeeeaeead 4
2.2 Data AmalySis .......cceccsccssseseesssesesescscscscscscscscsescscscscsescacscscscacacecscacscacacacsescseecsessscseaearseeeaeaees 7
2.3 Interpretation .......cececceceseseeseeeseesesescsescscscsescsescscscsescscscscscacscacscacsescscacscecseasscstseesaeareeseaeenee 7
CHAPTER III : Results......cssessssssssesssssssssssssssssssessessessessesssssesnssnssssssssnssessessessessessessessessseneensee 9
3.1 Hydrogeological Condition... ceeeeseseseseseseescseceesescsescseeceeceeeeseseaseeaseaseeeaseees 10
3.2 Geoelectrical interpretation result... ecesceeeeseseseeeseeeseseseeesceesessseeeseeeeseestensseeaeeeeeenes 10
CHAPTER IV : Conclusion and Recommendation...........ssssscesseserssseseeseeeseseseeseneeeeeneees 21
ALL Conclusion ........cccececeeceseeseseceeseseesesessescseesssesseassssssscsssassesessesesassesessesesacsseesseseeseseeeeesseeeeeeeess 21
4.2 Recommendation ............ccceceeceeeseseseesesesssseseeseseescseseeassesscsesseassesesseseeassessesesneeeseeeeeseeeeeeeess 21

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 2
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

CHAPTER I
INTRODUCTION

1.1 Background
Geoelectrical investigation used to have information of the water ground conditions to
fulfill the needs of raw water. Water ground locations are variative and spreading
unequally, it depends on the geological conditions below the surface or the aquifer layer

and the topograpchic site condition.

1.2 Aim and Purpose
The aim of this work to determined the aquifer layers which is contain the ground water.
The Purpose of this work to find the characteristics of aquifer layers so we can figure the

depth and positions of aquifer layers.

13 Scope of Work
1. Geoelectrical investigation has been done on 4 point locations at Pringgabaya’s Site.

2. Makes data interpretation from the 4 point location.

1.4 Project Location

Geoelectrical site located at Pringgabaya, East Lombok, West Nusa Tenggara.

1.5 Date of Test
The test was held on 13" — 14"* December 2017.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 3
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

CHAPTER 2
METHODOLOGY

2.1 Geoelectrical Investigation

Geoelectrical investigation is one of the geophysics method who studied electrical
current flow inside the earth and how to detect it from the surface. The method that we used
in this investigation is geoelectrical resistivity method. This geoelectrical resistivity
investigation has been conducted to know the deployment and the differences of Soil layers
below the surface vertically or horizontally. The characteristics of rocks resistivity depends
on several factors such as rocks material, mineral content, rock electrolyte content. To
interpret the rock classification we can combined the resistivity result and geological site

condition. So we can determined which one of the rock layer as a aquifer.

2.1.1 Theory

Principal of resistivity geoelectrical survey is injected the electrical current into the
earth through two electrodes. This electrical current caused the voltage for the both point.
Due to the differences between the rock layers which is through by the electricity current,
caused the difference of voltages between the both points. This difference can be measured
from the surface by receiver (V) through two potential electrodes.

There are some electrode configurations for this resistivity test, such as Wenner,
Schlumberger, dipole-pole, etc. The difference of configuration usage will be affected to
geophysics parameter. Schlumberger configuration is used in this resistivity test at
Pringgabaya Site. The span of cables were adjusted with site condition.

According to aim of the resistivity geoelectrical investigation, we have two ways to
collected the data.

1. Mapping/traversing
Electrodes span are determined how depth we know the variations of rock
resistivity under the ground surface horizontally.

2. Vertical Electrical Sounding (VES)

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 4
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

To know the variations of rock resistivity under the ground surface vertically.

2.1.2. Equipment
1. Geoelectrical appliance type G-Sound Twin Probe
ACCU
Current electrode which is made from steel peg
Voltage electrode which is made from copper peg
Cable around 300 meters to connect voltage electrode to geoelectrical appliance
Cable around 300 meters to connect current electrode to geoelectrical appliance
Connecting battery cable to geoelectric appliance
Hammer
Meter
10. Data form

oe PrN nw YN

11. Stationery
12. Compass

2.1.3 Steps of Geoelectrical Measurement

« >

AB
Picture 2.1 Array of electrodes in Resistivity meter using

Schlumberger Configuration

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

Oise 5
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Pringgabaya’s Site

After all the appliance are completed, and then set it up with accumulator. The
voltage on indicator transmitter will be 24 Volt and around the middle for
incoming voltage is 12 volt.

Determined the measurement track for one sounding point. Gradually added
electrode spacing for one sounding point. The space of electrode based on
schlumberger configuration.

After set up the electrode at certain space, based on used configuration, connect
the current electrode with current terminal. Current loop indicator will be deviated
to right side at red area. Connect the potential electrode to potential terminal.
Calibrate the geoelectrical appliance to neutralize natural potential effect to
measurement. On digital meter will be showed a certain number, arranged the
compensator to zero using smooth potentiometer.

Injected the electrical current, turn the switch volt to position 1, the current can
be increased by raising the voltage to higher position. When current reading is
still good enough, there is no need to raise the voltage to avoid the broken fuse.
After pushing start button, current value will be showed on display. Write down
the current value and then push hold button and potential value will be showed at
potential display. The current value used to be small at AB/2 position. If current
value does not show up when the start button is injected, then check the battery.
Recessive surface or over spacing electrode caused current value undetected.

Detected Current and potential value are written on measurement form.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 6
Geoelectrical Investigation Report |

2.2

2.3

5MW Solar Power Plant Project Pringgabaya’s Site
Data Analysis
The data obtained from field investigation are potential current and potential difference
on electrode composition with AB/2 and MN/2. Formula to analysis the value of pseudo-

resistivity according Schlumberger electrode configuration rules are:

= (2)

K = (AB? — MN?)/4MN

In geoelectrical resistivity method, the earth is assumed having isotrophic homogeny
characteristic, therefore the measurable resistivity is the real value of resistivity. It is not
depending on electrode spacing. The earth consist from many of rock layers with different
resistivity, therefore the measurable potential affected by those layers. The measurable
resistivity value is not the resistivity for all rock layers. Especially for wide electrode space,
the measurable pseudo-resistivity value called pseudo-resistivity value. Pseudo-resistivity
value is resistivity value from equivalent fictive homogeny medium with reviewed plated
medium.

For example, a reviewed plated medium consist of two rock layers with different
resistivity value (p1 dan p2) consider as a layered homogeny medium which is having one
pseudo-resistivity (pa). pa value plotted to AB/2 on transparent bilogaritma paper to be

interpreted.

Interpretation

There are some methods to interpreted resistivity value data, one of the simplest way
is curve matching, matching the field curve with standard curve, and then the result analysis
with IP2WIN and Progres program software.

The resistivity value of each material as the subsurface lithological interpretation can

be interpreted as the table below :

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 7
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

Table 2.1 Resistivity value of each materials

Material Resistivity (Ohm-m)
Basalt 1000 - 10*
Marble 100 — 2.5x10*
Quartzite 100 — 2x10*
Sandstone 8 — 4000
Shale 20 — 2000
Limestone 50 — 400
Clay 1-100
Alluvium 10 — 800
Ground Water 0.1 — 100
Salt Water 0.2
Conglomerate 100 — 500
Tuff 20 — 200
Andesite 100 — 2000
Granit 1000 — 10000
Chert, slate 200 — 2000

Source: Loke. M.H., 1997-2001

|~|

GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(0 en
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

CHAPTER III
RESULTS

3.1 Hydrogeological Condition

The period of Rainfall in Lombok island is about 4 — 5 months (November — April) with
rainfall intensity 900 — 2600 mm1/year. The biggest intensity located at West Lombok and around
Rinjani Mountain. The available amount of surface water at River Basin Unit around 2.50 — 3.50

Billion m* . Whereas for ground water potency in Lombok island around 0.9 billion m’.

rea

oe " — se Nel |

Picture 3.1 Hydrogeological Map of Lombok Island and Western Part of Sumbawa Island

Geoelectrical investigation located at Pringgabaya, East Lombok, West Nusa Tenggara
Barat. This investigation aim for Power Solar Plant construction at Pringgabaya’s Site.

Hydrogeologically, this investigation site is an area with highly productive aquifer. The depth to

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING —
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
nal :okayasa bumikarya@yahoo.com Phong "+52 6223 285 4488

Oise
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

free ground water level more than 16 m below subsurface. Ground water in aquifer layer flows
from rock intrusion. Geomorfologically this site is an hilly area with slope range from 20° - 50°.
Meanwhile geologically this site is one of volcanic area with base rock which is consist of breccia,

tuff, and lava.

3.2 Geoelectrical Interpretation Result
According to the field investigation result using schlumberger configuration, we use
IP2WIN and Progress software to get the true resistivity value and subsurface depth.

Table 3.1 Location of Geoelectrical Investigations.

No. | Sounding Point Coordinates Elevation (m)
i VES—01 —
2 VES-02 —___ a
3 | VES-03 — ©
4 VES-04 —s ©
BM -3
xe]
|
BM-2
x-|
pose
z=

Picture 3.2 Geoelectrical Line Direction

@© ) REKAYASABUMIKARYA 10

GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

1. Vertical Electrical Sounding (VES) 01
Line Direction of VES — 01 from east to west. With elevation 81 m above the sea level.
Subsurface of lithological cross section on the table 3.2 and Hydrogeology cross section
at table 3.3.

Table 3.2 Rock Layers Interpretation for VES — 01

Resistivity Model Interpretation

s- 01

Top Soil : Sandy silt, boulder (lava), resistivity
4.13 — 215.07 Ohm.m, depth 0.0 — 1.82 m

Tuff Breccia : resistivity 377.03 Ohm.m, depth
1.82 —2.79m

a esta Breccia : Resistivity 1408.85 Ohm.m, depth
12.59 — 21.30 m

Tuff Breccia : Resistivity 37.55 Ohm.m, depth
sien ™ — 21.30 — 48.27 m

Breccia : Resistivity 531.25 — 1047.63 Ohm.m,
depth 48.27 — 88.17 m

Tuff Breccia : Resistivity 31.46 Ohm.m, depth
88.17 —117.70m

oe Tuff Breccia : Resistivity 80.06 Ohm.m, depth
ae) ee 88.17—~m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee i
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabay. e

Table 3.3 Hydrogeological Cross Section

Resistivity Model
VES -01

Interpretation

ret

* ats

wre

ane

sen Weary

TP Sh Mw aT DOL con LMM
nirewee

Ture asec,

Torr asRoC

From rock layers interpretation we assumed that
confined aquifer layer (natural water ) at depth
21.30 — 48.27 m and phreatic aquifer layer
(natural water) at depth 88.17 — 117.70 m.
Phreatic Aquifer layer located at Tuff Breccia
with resistivity value 31.46 — 80.06 Ohm.m.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee

—
N

eoelectrical Investigation Report

[ Geos

Vertical Electrical Sounding (VES) 02

5MW Solar Power Plant Project Pringgabaya’s Site

Line Direction of VES — 02 from east to west. With elevation 67 m above the sea level.

Subsurface of lithological cross section on tl

at table 3.5.

e table 3.4 and Hydrogeology cross section

Table 3.4 Rock Layers Interpretation

Resistivity Model

Interpretation

VES - 02

Top Soil : Sandy silt, boulder (lava), resistivity
54.08 — 54.72 Ohm.m, depth 0.0 — 2.40 m

rere an cnet

Silty sand, gravel : resistivity 10.00 Ohm.m,
depth 2.40 — 4.48 m

Tuff Breccia : Resistivity 73.19 Ohm.m, depth
4.80 —11.30m

Silty Sand, gravel, boulder : Resistivity 14.74
Ohm.m, depth 11.30 — 21.42 m

Breccia : Resistivity 221.10 — 1493.27 Ohm.m,
depth 21.42 — 51.66 m

Tuff Breccia : Resistivity 178.42 — 59.05
Ohm.m, depth 51.66 — 113.40 m

Silty sand, gravel, boulder : Resistivity 2.51
Ohm.m, depth 113.40 -~m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,

(7 ee

Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

13

Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

Table 3.5 Hydrogeological Cross Section

Interpretation

Resistivity Model
VES - 02

onneo

WE Grech

From rock layers interpretation we assumed that
confined aquifer layer (natural water) at depth
11.30 — 21.42 m and phreatic aquifer layer
(natural water) at depth 87.66 — 113.40 m.
Phreatic Aquifer layer located at Tuff Breccia
and Silty sand, gravel, and boulder with
resistivity value 2.51 — 59.05 Ohm.m.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

14

Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

3. Vertical Electrical Sounding (VES) 03

Line Direction of VES — 03 from east to west. With elevation 89 m above the sea level.

Subsurface of lithological cross section on the table 3.6 and Hydrogeology cross section

at table 3.7.
Table 3.6 Rock Layers Interpretation
Resistivity Model Interpretation
VES - 03
sf
pes Top Soil : Sandy silt, boulder (lava), resistivity
e 98.05 Ohm.m, depth 0.0 — 0.75 m
Tuff breccia : resistivity 39.74 Ohm.m, depth
™ _ 0.75 — 4.46 m
= las nea Silty sand, gravel, boulder : Resistivity 7.61 —
| 7.94 Ohm.m, depth 4.46 — 13.05 m
7 we wee Tuff breccia : Resistivity 153.95 Ohm.m, depth
as 13.05 — 35.80 m
| Breccia : Resistivity 1414.42 Ohm.m, depth
% || “=e 35.80 — 48.74 m
1 Tuff Breccia : Resistivity 29.97 — 119.38
a = Ohm.m, depth 48.74 — 85.44 m
| Silty sand, gravel, boulder : Resistivity 10.00
a co — 13.49 Ohm.m, depth 85.44 — 110.33 m
at Silty sand, gravel, boulder : Resistivity 1.99
= ee oe Ohm.m, depth 110.33 —~ m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 15
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Pringgabaya’s Site

Table 3.7 Hydrogeological Cross Section

Resistivity Model Interpretation
VES - 03
seas

E 2
sie From rock layers interpretation we assumed that
: phreatic aquifer layer (natural water ) at depth
i 73.36 — 110.33 m. Phreatic aquifer layer located
«an “ Me at Tuff Breccia and Silty sand, gravel, and

boulder with resistivity 1.99 — 29.97 Ohm.m.
“

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS — WATER RESOUR
Email: ekayasa bumika

XEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN
son com Phona #82 8229 268 4488

Oise 16
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Pringgabaya’s Site

4. Vertical Electrical Sounding (VES) 04

Line Direction of VES — 04 from east to west. With elevation 101 m above the sea level.

Subsurface of lithological cross section on the table 3.8 and Hydrogeology cross section

at table 3.9.
Table 3.8 Rock Layers Interpretation
Resistivity Model Interpretation
VES - 04
=a ee Top Soil : Sandy silt, boulder (lava), resistivity
2.12 — 49.01 Ohm.m, depth 0.0 - 1.41 m
_ q | << : | | Breccia : resistivity 156.75 — 479.81 Ohm.m,
= = depth 1.41 — 5.65 m
a Silty sand, gravel, boulder : Resistivity 15.83
Ohm.m, depth 5.65 — 17.69 m
= a = Tuff breccia : Resistivity 26.90 Ohm.m, depth
FS 17.69 — 25.63 m
. Breccia : Resistivity 1763.35 — 9136.62
reds pers Ohm.m, depth 25.63 — 113.05 m
: Silty sand, gravel, boulder : Resistivity 9.00
Ohm.m, depth 113.05 —-~m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(7 ee 17
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

Table 3.9 Hydrogeological Cross Section

Resistivity Model

Interpretation

VES - 04

3%

noe aouren

hoe nouren

From rock layers interpretation we assumed that
phreatic aquifer layer (natural water) at depth
113.05 m. Phreatic aquifer layer located at Silty
sand, gravel, and boulder layer with resistivity
value 9.00 Ohm.m.

5. Correlation VES 01 — 04 of Lithological and Hydrological Cross Section

Based on Correlation VES 01 — 04, and then lithological and hydrological cross section

has been made. From lithological cross section the rock and soil layers can be figured as

the picture 3.3 below. Meanwhile, hydrological cross section can be figured at Picture

3.4,

XEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS— WATER RESOURCE

Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

LITHO - RESISTIVITY MODEL

Picture 3.3 Correlation VES 01 — 04 of Lithological Cross Section
HYDROGEOLOGY - RESISTIVITY MODEL

snanssc“UMe

Picture 3.4 Correlation VES 01 — 04 of Hydrogeological Cross Section

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
mall: ekayasa bumikarya@yahoo.com Phong +52 8223 285 4488

(7 ee 19
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabay. e

If the drilling exploration will be done, the most potential water ground source on VES — 01. Bore

design can be figured as picture below.

- J
J J
' i
wn wi
r=} =)
~ vii >
200.0 pagsese ae
cs
400 | 100
-20.0
-30.0
Confined Aquifer =
-40.0
-50.0
-60.0
“70.0
-80.0
90.0
100.0 | Potential Aquifer aes Screen PVC
110.0 -110.0°
120.0 -120.0 Bottom Plug

Picture 3.5 Bore Design

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING. —
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488

(© Seeassanumucarys “20°
Geoelectrical Investigation Report |

©

5MW Solar Power Plant Project Pringgabaya’s Site

CHAPTER IV
CONCLUSION AND RECOMMENDATION

1. Conclusion
a. Geoelectric Investigation has been conducted on 13" — 14" December 2017. Total
track of investigation is 4 points. Geoelectrical used Schlumberger method, and for
data analysis used IP2WIN and Progress software.

b. The depth of ground water level at VES — 01 is 21.30 m — 48.27 m for confined
aquifer, and for phreatic aquifer at depth 88.0 — 117.0 m from surface. Both of
aquifer layer located on Tuff breccia layer.

c. The depth of ground water level at VES — 02 is 11.30—21.42 m for confined aquifer
(silty sand, gravel, and boulder layer), and for phreatic aquifer (tuff breccia layer)
at depth 87.00 — 113.00 m from surface.

d. The depth of ground water level at VES — 03 is for phreatic aquifer at depth 73.00

— 110.00 m from surface. Located at silty sand, gravel and boulder layer.

e. The depth of ground water level at VES — 04 is 113.00 m below the surface. Located

at silty sand, gravel and boulder layer.

2. Recommendation
To get more complete information about the ground water level, drilling
exploration can be done at VES-01, VES-02, and VES-03. The depth of drilling exploration
should be done to 120 meters below subsurface. Based on resistivity value we found that

potential aquifer (natural water) at depth up to 120 meters below the surface.

REKAYASABUMIKARYA 21

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumikaryat@yahoo.com Phong "+82 6223 265 (488
Geoelectrical Investigation Report
5MW Solar Power Plant Pr«

ct Pringgabaya’s Site

ATTACHMENTS

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
Geoelectrical Data measurement at VES - 01

[re [ae Trnororm=niy wwe [kT vitmvy [vata [may [may |

6.28
11.78
18.84
27.48
49.46
77.72

112.26
200.18
313.22
451.38
705.72
62.80
117.75
188.40
274.75
125.60
235.50
376.80
549.50
867.43
314.00
588.75
942.00
1373.75
714.35
997.82

1324.91

1695.60

1120.74

1407.57

1724.58

2071.80

REKAYASABUMIKARYA

—,
SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN

mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pi

jabaya’s Site

as
Geoelectrical Data measurement at VES - 02

No | AS? porotOnmemy | MN fp ie) fete fe) fm)
6.28
11.78
18.84
27.48
49.46
77.72
112.26

200.18
313.22
451.38
705.72
62.80
117.75
188.40
274.75
125.60
235.50
376.80
549.50
867.43
314.00
588.75
942.00
1373.75
714.35
997.82
1324.91
1695.60
1120.74
1407.57
1724.58
2071.80

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

o) REKAYASABUMIKARYA
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pi

jabaya’s Site

as
Geoelectrical Data measurement at VES - 03

No AS? porotonmemy | MN fp fete ff me)
6.28
11.78
18.84
27.48
49.46
77.72
112.26

200.18
313.22
451.38
705.72
62.80
117.75
188.40
274.75
125.60
235.50
376.80
549.50
867.43
314.00
588.75
942.00
1373.75
714.35
997.82
1324.91
1695.60
1120.74
1407.57
1724.58
2071.80

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

o) REKAYASABUMIKARYA
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pi

jabaya’s Site

as
Geoelectrical Data measurement at VES - 04

No | AS? perotonmemy | MN fp em) fee fe) fe)
6.28
11.78
18.84
27.48
49.46
77.72
112.26

200.18
313.22
451.38
705.72
62.80
117.75
188.40
274.75
125.60
235.50
376.80
549.50
867.43
314.00
588.75
942.00
1373.75
714.35
997.82
1324.91
1695.60
1120.74
1407.57
1724.58
2071.80

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

o) REKAYASABUMIKARYA
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
VES — 01 Data Analysis by Progress software

CUFUE OF ae2a5ENT RESISTINY YS SLECTREDE S282016 LFGrMn
ot Seurdeg Pat Ym tk
Flacioc Cactigacive: | SKathweye
RWS [Fed MnenSqannl 5S377%
Muni Faaimnse

Pe ww? E
Dhow

= Cade Dats
# Hose Points
© Spe Reatiel (Wear ie
= biechode Saacing pn): Ase
10° a is thane in}
wt ot a2 = Depth ct Lane tnt
Spece-gind Fissisiyy = Lise Heastn ty 0° Laser mn

TABLE O” |NTERPIETED GTA Rai

Spacepini | Uriervee bata Warm | Casustec a:2 Oh nl
19 om
2u3 sa
269 WM
14000
40
wan
“ea

a

Fa
>

1
2
3
+
3
Fd
2

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
VES — 02 Data Analysis by Progress software

CUFGE OF AP2A5ENT RESISTIN™ YS ELECTRCDE S#a2016 LEGEHD
wt Seurdeg Prt © ‘Yam Pear 2
Flacinc Catigacive: | SHarhweye
RWS [Fed nen'Sq nnd 741R9%
Muni Faaimnse

Pe ww? E
Dhow

* CaddatDas
= Hos Pesorstas
= ogsneet Heel Wore
- = Elesheds Savona: aa
0s iat 2 = Dep ctLve Int
Speck-g te) Pisidivy = Lise Heats yo Lager hw
TABLE O° |NTERPTETCO ATA Pasi |
Specepin) | Onievse Gata Waray, | Cazustee Jae Ohanl
150 za 78)
2u3
253

Fa
>

1
2
3
+
3
Fd
2

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
VES — 03 Data Analysis by Progress software

CUPCE OF APPARENT RESIST WS ELECTRODE S3aCtIG LPGFHD
wt Scurdieg Prot Yam. Poor: 3

Flancnfertigadie | SHarleoce
RWS [Feed Maen Sqaen| 4622) 5
Mind Frenne
Pe 107 .
Dhoe ine
ae F
rad
= biechode Saacing pn): Ase
Lint 3
wt aot = Dep clLave Int

Spece-gind Fissisiyy = Lise Heastn ty 0° Laser mn

TADLE O° |NTEFPTETEO GATA, Rudi
Spezerpin) | Orcevse bata lOreron| | Cazusiec Jace Oteren)
169 71309 182
203 ti a bos
269 Se) soa)
£9 EM? .
sm 20455, sstaaz
am coos)
m0 mye
an is

= Cabo Data
= Hod Poisnaes
= Speed Resto, [Dee a

10°

Fa
>

1
2
3
+
3
Fd
2

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
VES — 04 Data Analysis by Progress software

CUFGE OF PAS ENT RESISTIVY YS ELECTRODE 5222016 LFGFHM
wt Scurdeg Prt “Yam. Poor 4
Flasncnfertigadie, | SHarleoce
RWS [Fed Maen Sqaen| 8245
Mind Freainne

Pe ww? E
Dhow

= Cobeudoe Dats
= Hos Poisntass
= Apeaed Hest, (Doar
= Elechede Sousa jl : Agz2
a 1a. a
e a aot we = Depih cl Lave pnt
Speci-gin} Fiscisivy = Lae Restrtyo° Laver rn
TADLE_O” |NTEFPIETED GATA Resin
Spacergin) | Orcevee bata Wreron| | Casustec Ja: Ohaen}
153 e430 ea?
203 tou 4a
263

Fa
>

1
2
3
+
3
Fd
2

wireet

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

Pringgabaya Solar Power Plant site for Geoelectrical investigation

eS
Ry

Geoelectrical investigation process

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

(nee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

q
* Oe »
Se

Geoelectrical investigation process

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

(nee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

Stacking current electrode and potential electrode pegs

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY DESIGN
mall: okayasa bumiaryat@yahoo.com Phone +52 6223 265 4488

(nee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

©

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
Email rekajaea bumikarya@yahoo.com Phone +52 8223 268 4488,

Line East vies

Les Bast est

ORK - Wes # Da Emet - We
«

inf East - Was! .
fn e

s ne Lost West

Track Direction of Geoelectrical Investigation

Ure Lost « Wont

BM-2

N ~< &<
1!

i

Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

ee
Jee AbSIS IY be?tk RBS SIIVITY
” Lee fOhiear) LTHOLOSy Leos pil -ImnLesy
san a ‘ on
— | TRePR oe TOP SOIL SANDY § BOULDER (LAVA) _ odo. 340 fate TOF SOIL: SANDY SILT. ZOLLER jLauay
LL = = “1-44! 19.00 SILTY RAND, GRAVEL
= 270-1288 1274 SLTY SAK GRAVEL = 00-11. 73.19 TUFF BRECCIA
0 2OULOER “1000 ‘
- LEGEND :

; = wR ae 1874 SILTY RAND, ORAVEL 7 oer
= 21% ante BRAIN = #OULDEK ROLL DER 1 ANa)
{am 20

—ESS= SSILTY SAND GRAVEL
red ) om BOUL DER
— E a — 2

oN Pere sena2z BRECSIA
oa = HE ~ 8 2c817c orecoon,
eee ane 758 TuFF BRESSIA
| 4000 — 4000
iz = 17 - £9.66 a0: RREGTIA
iS —
sam no
j— ar - 15.50 53125 aRECGA =
40m —___ 400
ES = 17849 (UFR BRECOIA
20 eT) 54.58 - a7
BEC 08.7 torres aRECGA
[aati — aw
2 an ano
[1.09 ee a ane LITHOLOGY
a TUFF BRECCIS,
= agar 117,36 2148 Take BREGCUS = :

SKALA 1: 100
4119.9 110.00
[— — = Val = SLT? SAND GRAVE.

F-12409 WER Ge 6006 TUFF BRESOIN = 130.00 SCULDER

Lithological Cross Section Model VE

01 and VES — 02

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

a
RESIST TY be°Tr re RESISTITY] ”
(on {Ohomt LE THOLOGY iM} 19s {Ornnd LITHOLOGY
~u00 — Ss vives am
os on 2605 TOE SOIL: SANOY SILL, SOUL UB (Lai res ‘TOPSOIL: SAKDY. SILT BOLDER (AWA:
— sev TUrr GROCCIA " aos
— 36 BRECCA
— 145-99 yas 3) TY SAND, GRAVEL =
= BOULDER =
0.00 scent eal SILTY SAND, GRAVEL 7 sana
ad BUILIER —_— om Vea 15.83 SILTY SAND, GRAVEL
Ee 2s QOULDER
— 20 oe a0.
= = 170-2560 2699 TUFF BREOGA 7] = SILTY SAND. GRAVEL,
VLeE - 25:6 18185 TUFF BRECOA _ ss
= = = (UFR BRECOA
003 E 0.0 ‘=|
= = MS = 9 2c00= ccc
4000 ——s0.00 GRR -SH.18 TREES A DRESCA
35:80 - an 74 saiaaz BRECCA
— sna. 40.09
a9 137% - 75.36 118.26 TUFF BRECOA —
Be f= 4a ask N72 BRECCA
Any
ant 75.38 -93.4 paar TUFF BREOOA |
42-98, 9°26 ooh,
are si » 2 DRESCA
5M -E664 1000 SILTY SAND, GRAVEL,
OCULOR
en ——)00.06 LI TO LOG 34
- B6Bt 140.23 1340 SILTY SAND, GRAVEL, a
ACM ORR _ o
us a ea ANE 1768.55 BRECCA SKALA 1: 100
110.00 __410;00
— ' 1.88 .
BOULDER 1395 -ds am SILTY BAND, GRAVE.
2170.00 m0 SOIL ER

Lithological Cross Section Model VES - 03 and VES - 04
REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

LITHO - RESISTIVITY MODEL

VES-01

g
fe
wean

ELEVATION {METER}

fm TOP SOIL: SANDY SLT, DOULDER (Lavy
WM = 511 1Y SAND, SHAVE, RUUD
fm Tur GREG,
fa» ANDESITE BRECCIA

oe + =I = =I ery
eg ite hE aE to el wel ee veo ace vad ake cee ceo eek mah ed aed mek saak anek ammo aoek cack ek mad aed coat ek ed ied seek wet sed and sad ee aed oud cal ace aed end al eee wed ed al cas wed vcd sail seas sek ead sat! RS wee sed oad ved eke and vad ack dee ond amd ack mee nel oad rat mee ree

TRANSECTLINE SPACING (METER)

Lithology Resistivity Model VES 01 — VES 04

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,

(ne
Geoelectrical Investigation Report

5MW Solar Power Plant Project Pringgabaya’s Site

VES-01

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING

GGIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEAN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,

(OGRAPHY ~ DESIGN

RESIS™ VITY|
bee,

Baa

ate

asa

5M 25

10AT 8S

3143

80.8

LITHOLOGY

Tree a J,

& BOLLDER ‘Lavy
JF BRE!

SILIY GARD, GRAVEL,
BOULDER

BRECOA

TUFF GRECCIN

HRELOA

@RECOA

TUF BREECH,

TUFF BRESOI

—_— +080

2.00

: 2129.00

VES - 02

RESISTIVITY)

Leg 10h} LITHOLOGY
Za ey TOP SOIL : SANDY SILT BOULDES(LAWA)

ud 1600 SILTY SAND GRAVE

a cu (UFR BREOC A
2 1474 SILTY SAHD, GRAVEL

20ULIER
a2 tans2r BRECCIA
5 22h.
17842 TUFF BREOCA
sadiieans SURF BREGG A

SLIY SAND, GRAVEL,
2CuL2=R

LEGEND :

HR ~ 0 eure
aoe = CONF NED AQUIFER
(HATURAL WATERY
= PHREATIC AQUIFER
ME vac

HYDROGEOLOGY

SKALA 1: 100
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

as
verIH - ReunsIMy
ut oe ote,
CO
™
33.74
= or)
1a 7.1
panne
Fess 1eAe8
a at

+4142

= “1938
7.0

+ ane

ant

= 19.00
100 BF

= 13.48

+—=Line

i Ww 193

tain

Hydrological Cross Section Model VE

- 01 and VES - 02
VES - 04

bk absisiiviry
uime.eay ie Les seeera LimHeLogy
+000
NON AQUIFER
1900
= 15.62 MOM AQUIFER
— 20
= c- 286 2690
NON AQUIFER f 000
40.00 4 ane ea MOM AQUIFER
= a0
— 600
HON AQUIFER —
= OM AQUIF!
= area MOM AQUIFER
70.00
——_40.0
PARFATIC SQUIFFR =
IMATURA WATER) =
— 800
— MOM AQUIFER
100.00
deer 1762.25
PAREATIC AQUIFER
INATUBAL WATER) —100
zz \ 8.00 PHRFATIC AOLIFFR
(NATURAL WE TER)
12h

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,

Hydrological Cross Section Model VES - 03 and VES — 04

el = COKSINED AQUIFER
TMATURAL WATER)
= PHREATIC AQJIFER

HYDROGEOLOGY

SKALA 1: 100
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

HYDROGEOLOGY - RESISTIVITY MODEL

ELEVATION (METER)

ie)
A ON AE

— FINED AQUIFER (NATURAL WATFR)
fe PHREATIC AQUIFER (NATLRALIATER}

TRANSECTLINE SPACING (METER)

Hydrogeology Resistivity Model VES 01 - V

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiarya@yahoo.com Phong +52 6223 268 4488,

(ne
Geoelectrical Investigation Report
5MW Solar Power Plant Project Pringgabaya’s Site

" VES -01
VES - 01

+00.0 +00.0

E>
BS

10.0 -10.0
-20.0 -20.0
-30.0 -30.0
Confined Aquifer
-40.0 -40.0
-50.0 -50.0
-60.0 -60.0
-70.0 -70.0
-80.0 -80.0
90.0 -90.0
-100.0 Potential Aquifer pice Screen PVC
110.0 -110.0
-120.0 -120.0 Bottom Plug

Bore Design for VES - 01

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING

GIS -WATER RE ES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
ja@yehoo.com Phone: +62 8225 265 4488

(ne

El ekayasa,
SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS - MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
Email: rekayasa,bumikarya@gmallcom Phone : +62 8225 265 4488

5 MW SOLAR POWER PLANT PROJECT

Site : Selong, East Lombok, West
Nusa Tenggara.

GEOELECTRICAL INVESTIGATION
REPORT
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Selong’s Site

PREFACE

No : 91/Geoelectrical-Report/X1V/2017
Attachment : | Set

Subject : Geoelectrical Investigation Report
To

PT. PP (Persero) Tbk

In order to fulfill the requested from PT. PP (Persero) Tbk for Geoelectrical Test at Selong
Solar Power Plant Site, East Lombok, West Nusa Tenggara, CV. Rekayasa Bumi Karya has
finished the test for 4 point location at the site. Geoelectrical test has been conducted on 14" — 15"
December 2017. The result of the test can be figured in this report.

We hope this report can help the construction of the project as well. Thank you for your

faith and cooperation to us.

Mataram, 27" December 2017

Director,

Sukandi, ST., M.Eng

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 1
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

Table of Contents

Cover...
Preface.....cececeecesecseseseceseeseseseesssesecsesscscseesssesecssseesssesesssesesacsesassessassesessessacsesecseseeecssseeseseeeeeeenees 1
CHAPTER I: Introduction .........cccsssssessssesessssesssesessesesssesessenesesncsesseneseeneseeneacaneneseeneneeesaeen 3
1.1 Background .0...eeeccceeeeeeeeeseeeseeeeeeeseeeseeeeseeeseesseesseesseeeseeseeeseeeseenseeeseenseeeseeeeeeesseessesseeeaeees 3
1.2 Aim and Purpose ......ececeeeseeeeeeeeeeeseeeeeeeeseesneeeneeeseeeseeseeeseeseeesseeseeseeeseesseseeesesesseesseeeseees 3
1.3 Scope Of WOLK wo. eeecceceeseeeseeeseeeeteeseeeseeeeseeeseeseeeseeeseeeeeesseeseeeseeeseesieseseceesseeseeeeseeeseesaeees 3
1.4 Project Location... eeeceseeeseeeeeeeeseeseeesseesneeseeeeeeeseeesseesseeseeesseeseeseeeeaeeseeseeeseeseesseeeseees 3
1.5 Date of Test....

CHAPTER IT : Methodology .........scscsssssssssessssssssscssssssssssscsessssssssscsssssesssssssssssssssssssesesessseseseee 4
2.1 Geoelectrical Investigation ..........cccseceseseseseseesesesesesesescscsesescecscacscscscacscacseecscssscacaeasaeeeaeead 4
2.2 Data AmalySis .......cceccsccssseseesssesesescscscscscscscscsescscscscsescacscscscacacecscacscacacacsescseecsessscseaearseeeaeaees 7
2.3 Interpretation .......cececceceseseeseeeseesesescsescscscsescsescscscsescscscscscacscacscacsescscacscecseasscstseesaeareeseaeenee 7
CHAPTER III : Results......cssessssssssesssssssssssssssssssessessessessesssssesnssnssssssssnssessessessessessessessessseneensee 9
3.1 Hydrogeological Condition... ceeeeseseseseseseescseceesescsescseeceeceeeeseseaseeaseaseeeaseees 10
3.2 Geoelectrical interpretation result... ecesceeeeseseseeeseeeseseseeesceesessseeeseeeeseestensseeaeeeeeenes 10
CHAPTER IV : Conclusion and Recommendation...........ssssscesseserssseseeseeeseseseeseneeeeeneees 21
ALL Conclusion ........cccececeeceseeseseceeseseesesessescseesssesseassssssscsssassesessesesassesessesesacsseesseseeseseeeeesseeeeeeeess 21
4.2 Recommendation ............ccceceeceeeseseseesesesssseseeseseescseseeassesscsesseassesesseseeassessesesneeeseeeeeseeeeeeeess 21

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 2
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Selong’s Site

CHAPTER I
INTRODUCTION

1.1 Background
Geoelectrical investigation used to have information of the water ground conditions to
fulfill the needs of raw water. Water ground locations are variative and spreading
unequally, it depends on the subsurface geological conditions or the aquifer layer and the

topographic site condition.

1.2 Aim and Purpose
The aim of this work to determine the aquifer layers which is contain the ground water.
The Purpose of this work to find the characteristics of aquifer layers so we can figure the

depth and positions of aquifer layers.

13 Scope of Work
1. Geoelectrical investigation has been done on 4 points locations at Selong’s Site.

2. Makes data interpretation from the 4 points locations.

1.4 Project Location

Geoelectrical site located at Selong, East Lombok, West Nusa Tenggara.

1.5 Date of Test
The test was held on 14" — 15"" December 2017.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 3
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Selong’s Site

CHAPTER 2
METHODOLOGY

2.1 Geoelectrical Investigation

Geoelectrical investigation is one of the geophysics method who studied electrical
current flow inside the earth and how to detect it from the surface. The method that we used
in this investigation is geoelectrical resistivity method. This geoelectrical resistivity
investigation has been conducted to know the deployment and the differences of Soil layers
below the surface vertically or horizontally. The characteristics of rocks resistivity depends
on several factors such as rocks material, mineral content, rock electrolyte content. To
interpret the rock classification we can combined the resistivity result and geological site

condition. So we can determine which one of the rock layer as a aquifer.

2.1.1 Theory

Principal of resistivity geoelectrical survey is injected the electrical current into the
earth through two electrodes. This electrical current caused the voltage for the both point.
Due to the differences between the rock layers which is through by the electricity current,
caused the difference of voltages between the both points. This difference can be measured
from the surface by receiver (V) through two potential electrodes.

There are some electrode configurations for this resistivity test, such as Wenner,
Schlumberger, dipole-pole, etc. The difference of configuration usage will be affected to
geophysics parameter. Schlumberger configuration is used in this resistivity test at
Pringgabaya Site. The span of cables were adjusted with site condition.

According to aim of the resistivity geoelectrical investigation, we have two ways to
collected the data.

1. Mapping/traversing
Electrodes span are determined how depth we know the variations of rock
resistivity under the ground surface horizontally.

2. Vertical Electrical Sounding (VES)

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 4
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Selong’s Site

To know the variations of rock resistivity under the ground surface vertically.

2.1.2. Equipment

1.

oe PrN nw YN

Geoelectrical appliance type G-Sound Twin Probe

ACCU

Current electrode which is made from steel peg

Voltage electrode which is made from copper peg

Cable around 300 meters to connect voltage electrode to geoelectrical appliance
Cable around 300 meters to connect current electrode to geoelectrical appliance
Connecting battery cable to geoelectric appliance

Hammer

Meter

10. Data form

11. Stationery

12. Compass

2.1.3 Steps of Geoelectrical Measurement

« >

AB
Picture 2.1 Array of electrodes in Resistivity meter using

Schlumberger Configuration

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,

Oise 5

Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Selong’s Site

After all the appliance are completed, and then set it up with accumulator. The
voltage on indicator transmitter will be 24 Volt and around the middle for
incoming voltage is 12 volt.

Determined the measurement track for one sounding point. Gradually added
electrode spacing for one sounding point. The space of electrode based on
schlumberger configuration.

After set up the electrode at certain space, based on used configuration, connect
the current electrode with current terminal. Current loop indicator will be deviated
to right side at red area. Connect the potential electrode to potential terminal.
Calibrate the geoelectrical appliance to neutralize natural potential effect to
measurement. On digital meter will be showed a certain number, arranged the
compensator to zero using smooth potentiometer.

Injected the electrical current, turn the switch volt to position 1, the current can
be increased by raising the voltage to higher position. When current reading is
still good enough, there is no need to raise the voltage to avoid the broken fuse.
After pushing start button, current value will be showed on display. Write down
the current value and then push hold button and potential value will be showed at
potential display. The current value used to be small at AB/2 position. If current
value does not show up when the start button is injected, then check the battery.
Recessive surface or over spacing electrode caused current value undetected.

Detected Current and potential value are written on measurement form.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 6
Geoelectrical Investigation Report |

2.2

2.3

5MW Solar Power Plant Project Selong’s Site
Data Analysis
The data obtained from field investigation are potential current and potential difference
on electrode composition with AB/2 and MN/2. Formula to analysis the value of pseudo-

resistivity according Schlumberger electrode configuration rules are:

= (2)

K = (AB? — MN?)/4MN

In geoelectrical resistivity method, the earth is assumed having isotrophic homogeny
characteristic, therefore the measurable resistivity is the real value of resistivity. It is not
depending on electrode spacing. The earth consist from many of rock layers with different
resistivity, therefore the measurable potential affected by those layers. The measurable
resistivity value is not the resistivity for all rock layers. Especially for wide electrode space,
the measurable pseudo-resistivity value called pseudo-resistivity value. Pseudo-resistivity
value is resistivity value from equivalent fictive homogeny medium with reviewed plated
medium.

For example, a reviewed plated medium consist of two rock layers with different
resistivity value (p1 dan p2) consider as a layered homogeny medium which is having one
pseudo-resistivity (pa). pa value plotted to AB/2 on transparent bilogaritma paper to be

interpreted.

Interpretation

There are some methods to interpreted resistivity value data, one of the simplest way
is curve matching, matching the field curve with standard curve, and then the result analysis
with IP2WIN and Progress program software.

The resistivity value of each material as the subsurface lithological interpretation can

be interpreted as the table below :

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 7
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

Table 2.1 Resistivity value of each materials

Material Resistivity (Ohm-m)
Basalt 1000 - 10*
Marble 100 — 2.5x10*
Quartzite 100 — 2x10*
Sandstone 8 — 4000
Shale 20 — 2000
Limestone 50 — 400
Clay 1-100
Alluvium 10 — 800
Ground Water 0.1 — 100
Salt Water 0.2
Conglomerate 100 — 500
Tuff 20 — 200
Andesite 100 — 2000
Granit 1000 — 10000
Chert, slate 200 — 2000

Source: Loke. M.H., 1997-2001

|~|

{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(een
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

CHAPTER III
RESULTS

3.1 Hydrogeological Condition

The period of Rainfall in Lombok island is about 4 — 5 months (November — April) with
rainfall intensity 900 — 2600 mm1/year. The biggest intensity located at West Lombok and around
Rinjani Mountain. The available amount of surface water at River Basin Unit around 2.50 — 3.50

Billion m* . Whereas for ground water potency in Lombok island around 0.9 billion m’.

rea

oe " — se Nel |

Picture 3.1 Hydrogeological Map of Lombok Island and Western Part of Sumbawa Island

Geoelectrical investigation located at Selong, East Lombok, West Nusa Tenggara Barat.
This investigation aim for Power Solar Plant construction at Selong’s Site. Hydrogeologically, this

investigation site is an area with highly productive aquifer. The depth to free ground water level

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING —
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumiarya@yahco com Phong +52 6223 265 4488

Oise
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

more than 15 m below subsurface. Ground water in aquifer layer flows from rock intrusion.

Geomorfologically this site is an hilly area with slope range from 5° - 30°. Meanwhile geologically

this site is one of volcanic area with base rock which is consist of pumice tuff, locally breccia,

lahar and lava are found.

3.2 Geoelectrical Interpretation Result

According to the field investigation result using schlumberger configuration, we use

IP2WIN and Progress software to get the true resistivity value and subsurface depth.

Table 3.1 Location of Geoelectrical Investigations.

No. Sounding Point Coordinates Elevation (m)
SS | %
2 VES - 02 50.5
3 VES - 03 42
4 VES — 04 43.5

Picture 3.2 Geoelectrical Line Direction

{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall: ekayasa bumiarya@yanoo.com Phong: +52 6223 285 (48

© Y) REKAYASABUMIKARY A

10
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Selong’s Site

1. Vertical Electrical Sounding (VES) 01

Line Direction of VES — 01 from east to west. With elevation 81 m above the sea level.

Subsurface of lithological cross section on the table 3.2 and Hydrogeology cross section

at table 3.3.
Table 3.2 Rock Layers Interpretation for VES — 01
Resistivity Model Interpretation
VES - 01
= % wearers | Top Soil : Silty sand, gravel (pumice)
Fe —_ resistivity 180.69 — 7391.42 Ohm.m, depth 0.0
— =1.27m
Pumice Tuff : resistivity 181.72 — 700.59
= - — Ohm.m, depth 1.27 — 7.53 m
Gravely Sand : Resistivity 7.47 Ohm.m, depth
= ep 7.53 —15.49m
an ave ance Pumice Tuff : Resistivity 70.39 Ohm.m, depth
z 15.49 — 36.99 m
v3 sae te Gravely Sand : Resistivity 6.68 Ohm.m, depth
‘ 36.99 — 45.89 m
7” Pumice Tuff : Resistivity 25.96 — 40.85
z Ohm.m, depth 845.89 — 104.03 m
‘ - = Gravely Sand : Resistivity 1.35 — 7.47
cae Ohm.m, depth 104.03 -~m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee i
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

Table 3.3 Hydrogeological Cross Section

Interpretation

Resistivity Model
VES - 01
aed woe
|
anal NON AQUIFER
2 wesa
sean
1
and et
PHREATIC AQUIFER
— (NATURAL WATER)
a
mm
os a ee
2 PHREATIC AQUIFER
_ {NATURAL WATER)
i ¥

From rock layers interpretation we assumed that
phreatic aquifer layer (natural water ) at depth
36.99 — 117.04 m. Phreatic Aquifer layer located
at Gravely sand and pumice tuff layer with

resistivity value 1.35 — 40.85 Ohm.m.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee

—
N

Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site
2. Vertical Electrical Sounding (VES) 02

Line Direction of VES — 02 from east to west. With elevation 67 m above the sea level.

Subsurface of lithological cross section on the table 3.4 and Hydrogeology cross section

at table 3.5.

Table 3.4 Rock Layers Interpretation

Resistivity Model

Interpretation

YES - 02

rover ter

Top Soil : Silty sand, gravel (pumice)
resistivity 398.70 — 19941.80 Ohm.m, depth 0.0
—1.26m

Pumice Tuff : Resistivity 41.48 -— 42.66
Ohm.m, depth 1.26 — 4.09 m

Gravely Sand : Resistivity 8.46Ohm.m, depth
8.73 — 18.39 m

Pumice Tuff: Resistivity 60.20 — 77.90 Ohm.m,
depth 18.39 — 58.34 m

Gravely Sand : Resistivity 3.45 Ohm.m, depth
58.34 — 86.29 m

Pumice Tuff : Resistivity 27.70 Ohm.m, depth
86.29 — 106.45 m

Pumice Tuff : Resistivity 77.13 Ohm.m, depth
106.45 -~m

>) REKAYASABUMIKARYA

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

13

Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

Table 3.5 Hydrogeological Cross Section

Resistivity Model Interpretation
VES - 02
“- nen —— ie ite
om. Po
E i
br
ease
a ons
am NON AQUIFER
a ry
a» + From rock layers interpretation we assumed that

= phreatic aquifer layer (natural water) at depth

39.97 — 106.45 m. Phreatic Aquifer layer located

2 an PHREATICAQUIFER | at Pumice Tuff and Gravely sand layer with
‘eg INATURALWATER) | resistivity value 3.45 — 77.13 Ohm.m.
a :

s PHREATIC AQUIFER
(NATURAL WATER)

_
i

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee
Geoelectrical Investigation Report

3. Vertical Electrical Sounding (VES) 03

5MW Solar Power Plant Project Selong’s Site

Line Direction of VES — 03 from east to west. With elevation 89 m above the sea level.

Subsurface of lithological cross section on the table 3.6 and Hydrogeology cross section

at table 3.7.
Table 3.6 Rock Layers Interpretation
Resistivity Model Interpretation
Gravely san
VES - 03
wt | Toe me Top Soil : Silty sand, gravel (pumice),
eS —— a resistivity 179.21 — 4607.99 Ohm.m, depth 0.0
pe -1.96m
5 Gravely Sand : resistivity 10.38 Ohm.m, depth
" _ sai 1.96 — 2.75 m
F Pumice Tuff : resistivity 44.32 — 341.88
# Ohm.m, depth 2.75 — 13.45 m

Gravely Sand : Resistivity 6.33 Ohm.m, depth
13.45 — 28.36 m

Pumice Tuff : Resistivity 45.50 - 56.93
Ohm.m, depth 28.36 — 121.87 m

Gravely Sand : Resistivity 2.61 Ohm.m, depth
121.87-~m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee

15

Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

Table 3.7 Hydrogeological Cross Section

©)

{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Resistivity Model Interpretation
[ VES - 03
a ae
= i.
aa
=a “= | NON AQUIFER
5 _ an | PHREATIC AQUIFER From rock layers interpretation we assumed that
= PENT phreatic aquifer layer (natural water ) at depth
28.36 — 121.87 m. Phreatic aquifer layer located
ai at Pumice tuff and gravely sand layer with
7 resistivity 2.61 — 56.93 Ohm.m.
E sy | PHREATIC AQUIFER
(NATURAL WATER)
= vs | PHREATIC AQUIFER
nue (NATURAL WATER)
~ ae m
REKAYASABUMIKARYA 16

Geoelectrical Investigation Report

4, Vertical Electrical Sounding (VES) 04

Line Direction of VES — 04 from east to west. With elevation 101 m above the sea level.

5MW Solar Power Plant Project Selong’s Site

Subsurface of lithological cross section on the table 3.8 and Hydrogeology cross section

at table 3.9.

Table 3.8 Rock Layers Interpretation

Resistivity Model

Interpretation

VES - 04

ia

umnoz

Tas eae

mua os ee

Top Soil : Silty sand and gravel (pumice)
resistivity 775.86 — 1957.47 Ohm.m, depth 0.0

— 1.98 m

Pumice Tuff : resistivity 303.38 Ohm.m, depth
1.98-8.16m

Gravely sand : Resistivity 19.57 Ohm.m, depth

8.16 —12.65m

Pumice Tuff : Resistivity 36.88 -— 4
Ohm.m, depth 12.65 — 23.62 m

5.99

Gravely sand : Resistivity 3.47 Ohm.m, depth
23.62 — 30.07 m
Pumice Tuff : Resistivity 58.55 Ohm.m, depth

30.07 — 58.60 m

Gravely Sand : Resistivity 2.27 — 2.77 Ohm.m,

depth 58.60 — 118.07 m

Gravely sand : Resistivity 1.39 Ohm.m, depth

118.07 -~m

>) REKAYASABUMIKARYA

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,

Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

17

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selon, e

Table 3.9 Hydrogeological Cross Section

Resistivity Model Interpretation
VES - 04
= a 1
= “0 NON AQUIFER

ou PHREATIC AQUIFER

From rock layers interpretation we assumed that
(NATURAL WATER)

phreatic aquifer layer (natural water) at depth
| | 23.62 — 118.07 m. Phreatic aquifer layer located
at Gravely Sand and Pumice Tuff layer with

resistivity value 1.39 — 58.55 Ohm.m.

PHREATIC AQUIFER
= (NATURAL WATER) |

*” | PHREATIC AQUIFER |
(NATURAL WATER)

5. Correlation VES 01 — 04 of Lithological and Hydrological Cross Section
Based on Correlation VES 01 — 04, and then lithological and hydrological cross section
has been made. From lithological cross section the rock and soil layers can be figured as
the picture 3.3 below. Meanwhile, hydrological cross section can be figured at Picture
3.4,

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING. —
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 18
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

LITHO - RESISTIVITY MODEL

LEGEND, MMII oe. oe mntyines TRANSECTLUNE SPACING (METER)
ee

Picture 3.3 Correlation VES 01 — 04 of Lithological Cross Section
HYDRO - RESISTIVITY MODEL

x a
A Fs

Si pe eraiccrheaeeertg cae ats PRANBELTUINE SPAGING (METER)

esac

Picture 3.4 Correlation VES 01 — 04 of Hydrogeological Cross Section

| SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
mall: ekayasa bumikarya@yahoo com Phone: +52 8223 265 4488

(7 ee
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

If the drilling exploration will be done, the most potential water ground source on VES — 04. Bore

design can be figured as picture below.

3S
n
=|
~
Screen PVC
Potential Aquifer sia
= ~~~ Bottom Plug

Picture 3.5 Bore Design

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Oise 20
[ Geos

©

eoelectrical Investigation Report |

1. Conclusion
a. Geoe

track

5MW Solar Power Plant Project Selong’s Site

CHAPTER IV
CONCLUSION AND RECOMMENDATION

lectric Investigation has been conducted on 15" — 16" December 2017. Total

of investigation is 4 points. Geoelectrical used Schlumberger method, and for

data analysis used JP2WIN and Progress software.

b. The

lepth of ground water level at VES — 01 is 36.99 m — 117.04 m for phreatic

aquifer. The phreatic aquifer layer located on Gravely Sand and Pumice Tuff layer.

lepth of ground water level at VES — 02 is 39.97 — 106.45 m. Phreatic Aquifer

located at Pumice Tuff and Gravely sand layer.

lepth of ground water level at VES — 03 is for phreatic aquifer at depth 28.36

c. The
layer

d. The
—12

.87 m. Phreatic aquifer layer located at Pumice tuff and gravely sand layer.

e. The depth of ground water level at VES — 04 is 23.62 — 118.07 m. Phreatic aquifer

layer

located at Gravely Sand and Pumice Tuff layer.

2. Recommendation

To get more complete information about the ground water level, drilling

exploration can be done at VES-01, VES-02, VES-03, and VES-04. The depth of drilling

exploration should be done to 90 meters below subsurface. Based on resistivity value we

found that potential aquifer (natural water) at depth up to 90 meters below the subsurface.

REKAYASABUMIKARYA 21

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188
Geoelectrical Investigation Report
5MW Solar Power Plant Pr«

ct Selon,

ATTACHMENTS

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical Data measurement at VES - 01

@

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 |Rho(Ohmm)| _MN/2 K vi(mv) | v2¢mv) | 11(mA) 12( mA)
1 [15 785.00 0.5 6.28 8270 8230 65.2 66.1
2 2 923.00 05 11.78 4150 4170 52.9 52.7
3 | 25 1160.00 05 18.84 2980 2960 47.6 48.4
4 3 1325.00 05 27.48 3070 3050 63.5 62.8
5 4 1479.00 05 49.46 1680 1680 56.1 55.7
6 5 1523.00 05 71.72 1190 1180 60.4 60
7 6 1523.00 05 112.26 850 860 62.8 62.7
8 8 1337.00 05 200.18 390 390 58.2 58.1
9 10 1063.00 05 313.22 187.8 189.9 55.4 55.4
10 | 12 832.00 05 451.38 139.8 138.9 75.2 75.2
i | 15 552.00 05 705.72 57 58.8 72.2 75.2
12 | 15 552.00 5 62.80 396.6 336.5 7B 73.8
13 | 20 482.00 5 117.75 215 214 66.9 66.7
14 | 25 431.00 5 188.40 219 218.3 76.3 76.3
15 | 30 141.00 5 274.75 27.9 28 61.5 62
16 | 30 141.00 10 125.60 68.6 71 62 62.3
17 | 40 67.60 10 235.50 15.4 15.2 53.3 53.3
is | 50 43.10 10 376.80 9 9.4 30 80.7
19 | 60 30.60 10 549.50 33 34 60.1 60
20 | 75 28.60 10 867.43 11 1 42.3 42.3
21 | 75 28.60 25 314.00 3.5 35 43 42.7
22 | 100 29.60 25 588.75 2 17 37.02 36.52
23 | 125 29.30 25 942.00 12 12 38.7 38.5
24 | 150 22.90 25 1373.75 0.6 05 44.8 44.9
25 | 150 22.90 45 714.35 16 17 513 51.6
26 | 175 21.00 45 997.82 12 11 55.8 55.6
27_| 200 21.50 45 1324.91 0.8 0.6 42.6 43.6
28 | 225 21.50 45 1695.60 0.9 0.9 53.8 53.1
29 | 225 21.50 65 1120.74 15 13 75 75.4
30 | 250 21.50 65 1407.57 1 1 64.7 65
31 | 275 18.50 65 1724.58 0.8 07 69.9 70
32 | 300 10.30 65 2071.80 03 0.4 70.1 70.1

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical Data measurement at VES - 02

@

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohm-m) K vi(mv) | v2¢mv) | (mA) 12( mA)

1 | 15 1531.00 6.28 51.8 51
2 2 1939.00 11.78 52.3 52.2
3 | 25 2529.00 18.84 48.6 48.5
4 3 3064.00 27.48 53.8 55.5
5 4 3604.00 49.46 45 45.3
6 5 3938.00 77.72 42.7 42.9
7 6 3823.00 112.26 39.7 40
8 8 3176.00 200.18 44.4 46.6
9 10 2438.00 313.22 43.5 43.3
10 | 12 1894.00 451.38 50.6 50.6
i | 15 1227.00 705.72 50 50.1
12 | 15 1227.00 62.80 49.5 50.1
13 | 20 470.00 117.75 39 39.1
14 | 25 332.00 188.40 41.2 41
15 | 30 215.00 274.75 52 50.2
16 | 30 215.00 125.60 53.5 53.4
17_|_ 40 161.00 235.50 39.3 39.4
is | 50 142.00 376.80 49.3 49.3
19 | 60 123.00 549.50 26.83 27.21
20 | 75 61.10 867.43 64.4 65.5
21 | 75 61.10 314.00 65.5 66.2
22 | 100 52.80 588.75 47.6 47.4
23 | 125 42.30 942.00 67.1 67.5
24 | 150 34.90 1373.75 48.4 48.4
25 | 150 34.90 714.35 81.1 80.5
26 | 175 31.50 997.82 80.5 80.5
27_| 200 29.20 1324.91 774 74.5
28 | 225 27.60 1695.60 69.5 70
29 | 225 27.60 1120.74 725 72.5
30 | 250 27.30 1407.57 54.9 55.2
31 | 275 27.30 1724.58 70 70.2
32 | 300 26.90 2071.80 66.5 67.9
REKAYASABUMIKARYA

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical Data measurement at VES - 03

@

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN

mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohm-m)| —_MN/2 K vi(mv) | v20mV) | (mA) 12( mA)
1 | 15 1065.00 05 6.28 16040 15910 92.3 91.6
2 2 1179.00 05 11.78 11650 11800 89.2 90.1
3 | 25 1308.00 05 18.84 5780 5800 81.1 81.7
4 3 1390.00 05 27.48 4470 4450 86.1 86
5 4 1644.00 05 49.46 2840 2830 83.2 83.3
6 5 1770.00 05 71.72 1700 1748 73.5 74.3
7 6 1750.00 05 112.26 1403 1413 88.1 88.2
8 8 1330.00 05 200.18 519 526 76.7 76.9
9 10 999.00 05 313.22 276 276 34 85
10 | 12 557.00 05 451.38 101 107 81.5 83
1 | 15 391.00 05 705.72 35.7 36.7 100.8 101.2
12 | 15 391.00 5 62.80 660 620 101.7 102
13 | 20 170.00 5 117.75 151 147 102.1 102
14 | 25 112.00 5 188.40 60 61.6 100.8 100.9
1s | 30 86.80 5 274.75 25.7 25.7 91.4 90.9
16 | 30 86.80 10 125.60 76.3 77.6 93.2 93.4
17 | 40 57.20 10 235.50 24.4 25.1 100.4 101.2
is | 50 36.50 10 376.80 8.8 9 90.6 91.3
19 | 60 29.70 10 549.50 49 47 38 88.1
20 | 75 26.90 10 867.43 2.4 3 97.2 97.5
21 | 75 26.90 25 314.00 8.4 8.6 99.3 99.1
22 | 100 23.80 25 588.75 37 33 93.2 93.6
23 | 125 24.30 25 942.00 24 23 84.5 86.3
24 | 150 24.30 25 1373.75 17 15 94.2 95
25 | 150 24.30 45 714.35 5.8 48 97.5 97
26 | 175 25.40 45 997.82 2.6 27 103.9 104.2
27 | 200 26.60 45 1324.91 24 23 105.9 105.9
28 | 225 26.40 45 1695.60 11 13 95.9 96.5
29 | 225 26.40 65 1120.74 3 3 98.9 99.2
30 | 250 25.80 65 1407.57 18 2 98.8 99.9
31 | 275 23.70 65 1724.58 14 15 105.5 105.3
32 | 300 19.00 65 2071.80 0.8 07 82.6 81
REKAYASABUMIKARYA

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical Data measurement at VES - 04

@

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohm-m) K vi(mv) | v2¢mv) | (mA) 12( mA)
1 | 15 1038.00 6.28 75.4 75.5
2 2 1083.00 11.78 73.2 5
3 | 25 1082.00 18.84 79.1 79.1
4 3 1142.00 27.48 70.1 69.4
5 4 990.00 49.46 73.5 73.5
6 5 869.00 77.72 67.6 66.7
7 6 716.00 112.26 66.7 67.4
8 8 523.00 200.18 72.2 717
9 10 333.00 313.22 82.2 83.5
10 | 12 256.00 451.38 83.4 83.4
i | 15 192.00 705.72 80.3 79.6
12 | 15 192.00 62.80 82.8 82.4
13 | 20 104.00 117.75 92.2 92.9
14 | 25 59.10 188.40 101.2 101.5
15 | 30 40.80 274.75 80.8 80.7
16 | 30 40.80 125.60 82.7 82.5
17_|_ 40 28.00 235.50 100.2 100.4
is | 50 24.50 376.80 100.6 100.8
19 | 60 20.20 549.50 101.9 102.1
20 | 75 17.90 867.43 103.7 104.1
21 | 75 17.90 314.00 104.5 104.7
22 | 100 18.20 588.75 91 91.5
23 | 125 19.20 942.00 63.5 63.2
24 | 150 18.10 1373.75 98.8 95
25 | 150 18.10 714.35 100.3 100.4
26 | 175 12.90 997.82 97 96.7
27_| 200 10.90 1324.91 108.9 109.1
28 | 225 10.60 1695.60 96.1 96.7
29 | 225 10.60 1120.74 98.6 98.1
30 | 250 10.10 1407.57 104.6 104.4
31 | 275 8.63 1724.58 89.2 90.6
32 | 300 3.27 2071.80 95.3 95
REKAYASABUMIKARYA

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

VES — 01 Data Analysis by Progress software

CUPS OF ASSARENT SESISTIVITY YS ELECTROIE SPACING “
Saad Pele Yn_pent
Fhetodk Coefigudicn Scbhrnbaaye
FINS (Fear Man Scsuees 11 6507 3.
Mrcht Pasarntas

X.
se
}

Luin)
tot 10?

Speer ini

TABLE OF HTERPFETED Jat

Suv ala
183 H
20 10? 88,
200 Vea liszvaz
aus Tare
5 THAN
500 149.108
im) 115,
1a.007 17833

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

as
VES — 02 Data Analysis by Progress software

CURVE OF ASSARENT FESISTIVITY YS ELECTROJE SFACING

we

to?
Speer ini

TABLE OF HIERPFETED Jets

Spsralal
159

20

203

aus

50)

Sounding Pelee Vins Fri

Fhetode Coofipadion Scbberbaaye

FW [Pow Men Scum! 7418
Michi Pavartay

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

Geoelectrical Investigation Report

5MW Solar Power Plant Project Selong’s Site

as
VES — 03 Data Analysis by Progress software

CURVE OF ASSARENT FESISTIVITY YS ELECTROJE SFACING

we

to?
Speer ini

TABLE OF HIERPFETED Jets

Spsralal
159 F 1765502

Sour Pee Vins pet 3

Trebek Corfigadion Scbbinbaaye

FS Powe Me Seueel 78
Micht Pacers

Festsiy Log
—= i
SS 1028

200 17558?

> 340

200 30m 14321
aus Tamer
1#2.20

50)

192.42

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

as
VES — 04 Data Analysis by Progress software

CUFUS OF ASARENIT SESISTIVITY YS FLECTROIE SFACING “i
wi Ee Souratrg Peay Yins_poit ¢
Prevod Coefiadion Sebbinbeay
FASS (Poe Meo Senos © 74647

Michi Paserntas

tot 10?
Speer ini

TABLE OF HIERPFETED Jets Fer teiy Loc

=

Spsralal .
matin

153 ; ct
2m J “ust
230 2 i) 1125.53
au i TWAT
IA?
503 m4. 550
Tims
Err
emt
aT
Ae

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical investigation process

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

(ee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Geoelectrical investigation process

“a WREKAYASA KARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

Stacking current electrode and potential electrode pegs

REKAYASA KARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’

as
i=] 2
PS B
+ +
soas100.n + + + + + 4 + =~ <2 + #045100.0
| |
+ ~ + +
|
* LINE WEST “TABT.__
as = ia
+ = + ~ +
+ = + = +
|
|
+ = + > st S
| | |
t i " = + 33 i
| I | | | | I
8042550.0 + + 4 + ee + $042550.0
2 2
& 8
. 8

Track Direction of Geoelectrical Investigation

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

(Ae
Geoelectrical Investigation Report

5MW Solar Power Plant Pre

ct Selon,

VES - 01

VES - 02

DEPTH RESISTVITY DEPTH RESIS7VITY
vay ton 1ctminy Rene wy tea. 1Obn my UTHOLOGY
+000 20.00
= HE] TOP SOL : SILTY SAND, GRAVEL {PUMICE} = TOP SOIL : SILTY SAND, GRAVEL :PUMICE!
\_ 01a = PLYAISE TUFF
= 20*- 753 70053 PUMICE TUFF —.
= = aren PLIAISE TUFF
—==n.00 rT)
= ? nar GRAVELY 84ND =
872- 18.26 646 GRAVELY AKO

000 {__2000
= 1689-8 Ae a) Puulcs TUF 1.

as me 698-238 rran PUMICE TUFF
ees) . 40.0)
— id 688 GRAVELY SAND =
— f— pee 60.29 PLIAIGE TUFF

2 2 9 =
80M de Ast ie a {| _8000
80.00 | _¢0.00
E ee ey rag PuMMios THF [=
00 ee)
—h.00 [0.00
= Sayers 25.88 PuMice TSF _
e828- 10eae east —

-<0n.00 00.00
oe aia ic: wat GRAVELY SAND tee
— | 10645 - nat THAR PUPAISE TURE
son 00 Udibiediinss 35 GRAVELY SAND 42000

Lithological Cross Section Model VES - 01 and VES — 02

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING

GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGK

RAPHY ~ DESIGN

mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

LEGEND:

——" “TOP SOIL . SILTY SAND,
GRAVEL PUMICT)
BEE = 2200
ME =e

LITHOLOGY
SCALE 1: 100
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

VES - 03 VES - 04

ReeTH RESISTIVITY | DEPTH RESISTIVITY: -;
a Los Ohvnur) LITHOLOGY ” Los pi unBesy
6.00 ss sons |
sian TOPSOIL SLT EAD GRAIL (PUMOZ) = Tet — TOP SO'L: SILTY SAND, GRAVEL iPUMICE:
— * JSRAELY SAME od
3a fe PUMICE THEE ae game inuane hee
19242 PUMIGE TIFT |
ee aaae PUMICE TUF i “1000 fhe 1248 18s? GRAVELY SAND LEGEND:
|
‘2 - simu 2608 Meindl es
200 saat F am {PUMICE}
i nag aea5 8.33 GRAVELY SAND = t7eg-2082 ason PU OE Tus
i 2262-2007 oar GRAVELY SAND
: (= PUMICE TUFF
3 —— | az
+o 4 mn
bs 20-28-5395 5633 PUNIO= TUFF |
t GOT 08
= = £055 PLACE TUT
= aK 3 wo
—Ln |
{a0 | 790
| Geen - au Pad YELY =.
= Siar io S075 PUMICr TUT = SRAVELY 74ND
— i= 00
— |
= 230
ana =_ LITHOLOGY
= i acl ideal ea? SSRAVELY SAND SCALE 1: 100
= wus teter 4550 PUMICE TUFE = “
—— 1009 |
— —_— wh GRAVFLY 74ND
jm |
1230 21 oat at SRAVELY SAND

Lithological Cross Section Model VES - 03 and VES - 04

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448
Geoelectrical Investigation Report
5i

MW Solar Power Plant Project Selong’s Site

Lithology Resistivity Model VES 01 — VES 04

“a WREKAYASA KARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

VES - 01

VES - 02

i Loc oe ae LTROLOGY oa -O¢ bik a L THOLOGY

2000 = — 1000 a =

" i) rai : BF 4266

tc. Ki want i ¢ua 12.26
F000 som

fas ¥ wz fis aa

[0m NON AQUIFER To NON AQUIFER

fe: ‘ va. Ee

sabe b= re 1 FRED
—n ——_40m

= : a38 =
sum ” anes _—— om

fe PHREATIC AQUIFER be

= (NATURAL WATER) = om

za = = PHREATIC AQUIFER
fe ; aa = (NATURAL WATER)
77 @hoo tc fo

F FF ai 46

Fane =n

= a 25.06 =
— +——_ mn,

PHREATIC AQUIFER Le 20-004 ee

Eas (NATURAL WATER) a

= = PHREATIC AQUIFER
EE = (NATURAL WATER)
cosine Tat = _h0n0

= f= (teas i qe
+000 _ bas a

(Ae

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
Ema ot ‘som Phone : #82 8223268 4488

Hydrological Cross Section Model VES - 01 and VES — 02

LEGEND :

HS ©. .20re
= PRREATIG BQUIFER
HE tei

HYDROGEOLOGY
SCALE 1: 100

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

VES - 03 VES - 04
ox | ee vuimotose _ SS" | oe | ee urapoa
19.00
qoter
ir 203 38
T1500 ; ; :
NON AQUIFER L oa NON AQUIFER LEGEND:
= : is EE | 2) 20
—— yay 25m 4538 + PUREATIC AQUIFER
= [[caSaennay {NATURAL WATSR)
42-07 aar
+—__-m ——
| seg
—" PHREATIC AQUIFER
PHREATIC AQUIFER E= . (NATURAL WATER)
(NATURAL WATER) i= : ens
}|__ 59.90
=
| exe
TP sig
PHREATIC AQUIFER E sum. aniga ze | PHREATIC AQUIFER
(NATURAL WATER) os (NATURAL WATER)
{—_ 80.39
aay
2193.00.
PHREATIC AQUIFER & ™ |pureanicagurer HYDROGEOLOGY
L (NATURAL WATER) CALE 1: 10
(NATURAL WATER) —er ? .
f=
— - 1
iC __120.00.

Hydrological Cross Section Model VES - 03 and VES — 04

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
Ema ot ‘som Phone : #82 8223268 4488

(Ae
Geoelectrical Investigation Report
5

MW Solar Power Plant Project Selong’s Site

VES - 01

WES - 04
ES - 03

Hydrogeology Resistivity Model VES 01 — VES 04

REKAYASA KARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

Geoelectrical Investigation Report
5MW Solar Power Plant Project Selong’s Site

©

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING

GIS -WATER RE
El ekayasa,

ES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
ja@yahoo.com Phono: +62 8225 265 4488

2

Potential Aquifer

Bore Design for VES - 04

VES - 04

Screen PVC

Bottom Plug
se BUMI

5 MW SOLAR POWER PLANT PROJECT

Site : Sengkol, Central Lombok,
West Nusa Tenggara.

GEOELECTRICAL INVESTIGATION
REPORT
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Sengkol'’s Site

PREFACE

No : 92/Geoelectrical-Report/X1/2017
Attachment : | Set

Subject : Geoelectrical Investigation Report
To

PT. PP (Persero) Tbk

In order to fulfill the requested from PT. PP (Persero) Tbk for Geoelectrical Test at Sengkol
Solar Power Plant Site, Central Lombok, West Nusa Tenggara, CV. Rekayasa Bumi Karya has
finished the test for 4 point location at the site. Geoelectrical test has been conducted on 16'" — 17"
December 2017. The result of the test can be figured in this report.

We hope this report can help the construction of the project as well. Thank you for your

faith and cooperation to us.

Mataram, 31‘ December 2017

Director,

Sukandi, ST., M.Eng

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 1
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol'’s Site

Table of Contents

Cover...
Preface.....cececeecesecseseseceseeseseseesssesecsesscscseesssesecssseesssesesssesesacsesassessassesessessacsesecseseeecssseeseseeeeeeenees 1
CHAPTER I: Introduction .........cccsssssessssesessssesssesessesesssesessenesesncsesseneseeneseeneacaneneseeneneeesaeen 3
1.1 Background .0...eeeccceeeeeeeeeseeeseeeeeeeseeeseeeeseeeseesseesseesseeeseeseeeseeeseenseeeseenseeeseeeeeeesseessesseeeaeees 3
1.2 Aim and Purpose ......ececeeeseeeeeeeeeeeseeeeeeeeseesneeeneeeseeeseeseeeseeseeesseeseeseeeseesseseeesesesseesseeeseees 3
1.3 Scope Of WOLK wo. eeecceceeseeeseeeseeeeteeseeeseeeeseeeseeseeeseeeseeeeeesseeseeeseeeseesieseseceesseeseeeeseeeseesaeees 3
1.4 Project Location... eeeceseeeseeeeeeeeseeseeesseesneeseeeeeeeseeesseesseeseeesseeseeseeeeaeeseeseeeseeseesseeeseees 3
1.5 Date of Test....

CHAPTER IT : Methodology .........scscsssssssssessssssssscssssssssssscsessssssssscsssssesssssssssssssssssssesesessseseseee 4
2.1 Geoelectrical Investigation ..........cccseceseseseseseesesesesesesescscsesescecscacscscscacscacseecscssscacaeasaeeeaeead 4
2.2 Data AmalySis .......c.cecsscesssesesesesesesescscscsescscscscsescscsescaescacscecscseacacscacacecacarsescscevsessseasacarseeeaeenee 7
2.3 Interpretation .......cececceceseseeseeeseesesescsescscscsescsescscscsescscscscscacscacscacsescscacscecseasscstseesaeareeseaeenee 7
CHAPTER III : Results......cssessssssssesssssssssssssssssssessessessessesssssesnssnssssssssnssessessessessessessessessseneensee 9
3.1 Hydrogeological Condition... ceeeeseseseseseseescseceesescsescseeceeceeeeseseaseeaseaseeeaseees 10
3.2 Geoelectrical interpretation result... ecesceeeeseseseeeseeeseseseeesceesessseeeseeeeseestensseeaeeeeeenes 10
CHAPTER IV : Conclusion and Recommendation...........ssssscesseserssseseeseeeseseseeseneeeeeneees 21
ALL Conclusion ........cccececeeceseeseseceeseseesesessescseesssesseassssssscsssassesessesesassesessesesacsseesseseeseseeeeesseeeeeeeess 21
4.2 Recommendation ............ccceceeceeeseseseesesesssseseeseseescseseeassesscsesseassesesseseeassessesesneeeseeeeeseeeeeeeess 21

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 2
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Sengkol'’s Site

CHAPTER I
INTRODUCTION

1.1 Background
Geoelectrical investigation used to have information of the water ground conditions to
fulfill the needs of raw water. Water ground locations are variative and spreading
unequally, it depends on the subsurface geological conditions or the aquifer layer and the

topographic site condition.

1.2 Aim and Purpose
The aim of this work to determine the aquifer layers which is contain the ground water.
The Purpose of this work to find the characteristics of aquifer layers so we can figure the

depth and positions of aquifer layers.

13 Scope of Work
1. Geoelectrical investigation has been done on 4 points locations at Sengkol’s Site.

2. Makes data interpretation from the 4 points locations.

1.4 Project Location

Geoelectrical site located at Sengkol, Central Lombok, West Nusa Tenggara.

1.5 Date of Test
The test was held on 16" — 17" December 2017.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 3
Geoelectrical Investigation Report |
5MW Solar Power Plant Project Sengkol'’s Site

CHAPTER 2
METHODOLOGY

2.1 Geoelectrical Investigation

Geoelectrical investigation is one of the geophysics method who studied electrical
current flow inside the earth and how to detect it from the surface. The method that we used
in this investigation is geoelectrical resistivity method. This geoelectrical resistivity
investigation has been conducted to know the deployment and the differences of Soil layers
below the surface vertically or horizontally. The characteristics of rocks resistivity depends
on several factors such as rocks material, mineral content, rock electrolyte content. To
interpret the rock classification we can combined the resistivity result and geological site

condition. So we can determine which one of the rock layer as a aquifer.

2.1.1 Theory

Principal of resistivity geoelectrical survey is injected the electrical current into the
earth through two electrodes. This electrical current caused the voltage for the both point.
Due to the differences between the rock layers which is through by the electricity current,
caused the difference of voltages between the both points. This difference can be measured
from the surface by receiver (V) through two potential electrodes.

There are some electrode configurations for this resistivity test, such as Wenner,
Schlumberger, dipole-pole, etc. The difference of configuration usage will be affected to
geophysics parameter. Schlumberger configuration is used in this resistivity test at
Pringgabaya Site. The span of cables were adjusted with site condition.

According to aim of the resistivity geoelectrical investigation, we have two ways to
collected the data.

1. Mapping/traversing
Electrodes span are determined how depth we know the variations of rock
resistivity under the ground surface horizontally.

2. Vertical Electrical Sounding (VES)

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 4
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Sengkol'’s Site

To know the variations of rock resistivity under the ground surface vertically.

2.1.2. Equipment

1.

oe PrN nw YN

Geoelectrical appliance type G-Sound Twin Probe

ACCU

Current electrode which is made from steel peg

Voltage electrode which is made from copper peg

Cable around 300 meters to connect voltage electrode to geoelectrical appliance
Cable around 300 meters to connect current electrode to geoelectrical appliance
Connecting battery cable to geoelectric appliance

Hammer

Meter

10. Data form

11. Stationery

12. Compass

2.1.3 Steps of Geoelectrical Measurement

« >

AB
Picture 2.1 Array of electrodes in Resistivity meter using

Schlumberger Configuration

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,

Oise 5

Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Sengkol'’s Site

After all the appliance are completed, and then set it up with accumulator. The
voltage on indicator transmitter will be 24 Volt and around the middle for
incoming voltage is 12 volt.

Determined the measurement track for one sounding point. Gradually added
electrode spacing for one sounding point. The space of electrode based on
schlumberger configuration.

After set up the electrode at certain space, based on used configuration, connect
the current electrode with current terminal. Current loop indicator will be deviated
to right side at red area. Connect the potential electrode to potential terminal.
Calibrate the geoelectrical appliance to neutralize natural potential effect to
measurement. On digital meter will be showed a certain number, arranged the
compensator to zero using smooth potentiometer.

Injected the electrical current, turn the switch volt to position 1, the current can
be increased by raising the voltage to higher position. When current reading is
still good enough, there is no need to raise the voltage to avoid the broken fuse.
After pushing start button, current value will be showed on display. Write down
the current value and then push hold button and potential value will be showed at
potential display. The current value used to be small at AB/2 position. If current
value does not show up when the start button is injected, then check the battery.
Recessive surface or over spacing electrode caused current value undetected.

Detected Current and potential value are written on measurement form.

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 6
Geoelectrical Investigation Report |

2.2

2.3

5MW Solar Power Plant Project Sengkol'’s Site
Data Analysis
The data obtained from field investigation are potential current and potential difference
on electrode composition with AB/2 and MN/2. Formula to analysis the value of pseudo-

resistivity according Schlumberger electrode configuration rules are:

= (2)

K = (AB? — MN?)/4MN

In geoelectrical resistivity method, the earth is assumed having isotrophic homogeny
characteristic, therefore the measurable resistivity is the real value of resistivity. It is not
depending on electrode spacing. The earth consist from many of rock layers with different
resistivity, therefore the measurable potential affected by those layers. The measurable
resistivity value is not the resistivity for all rock layers. Especially for wide electrode space,
the measurable pseudo-resistivity value called pseudo-resistivity value. Pseudo-resistivity
value is resistivity value from equivalent fictive homogeny medium with reviewed plated
medium.

For example, a reviewed plated medium consist of two rock layers with different
resistivity value (p1 dan p2) consider as a layered homogeny medium which is having one
pseudo-resistivity (pa). pa value plotted to AB/2 on transparent bilogaritma paper to be

interpreted.

Interpretation

There are some methods to interpreted resistivity value data, one of the simplest way
is curve matching, matching the field curve with standard curve, and then the result analysis
with IP2WIN and Progress program software.

The resistivity value of each material as the subsurface lithological interpretation can

be interpreted as the table below :

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 7
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

Table 2.1 Resistivity value of each materials

Material Resistivity (Ohm-m)
Basalt 1000 - 10*
Marble 100 — 2.5x10*
Quartzite 100 — 2x10*
Sandstone 8 — 4000
Shale 20 — 2000
Limestone 50 — 400
Clay 1-100
Alluvium 10 — 800
Ground Water 0.1 — 100
Salt Water 0.2
Conglomerate 100 — 500
Tuff 20 — 200
Andesite 100 — 2000
Granit 1000 — 10000
Chert, slate 200 — 2000

Source: Loke. M.H., 1997-2001

|~|

{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(een
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

CHAPTER III
RESULTS

3.1 Hydrogeological Condition

The period of Rainfall in Lombok island is about 4 — 5 months (November — April) with
rainfall intensity 900 — 2600 mm1/year. The biggest intensity located at West Lombok and around
Rinjani Mountain. The available amount of surface water at River Basin Unit around 2.50 — 3.50

Billion m* . Whereas for ground water potency in Lombok island around 0.9 billion m’.

rea

Picture 3.1 Hydrogeological Map of Lombok Island and Western Part of Sumbawa Island

Geoelectrical investigation located at Sengkol, Central Lombok, West Nusa Tenggara.
This investigation aim for Power Solar Plant construction at Sengkol’s Site. Based on

Hydrogeological map , this investigation site is an area with Locally productive aquifer . Aquifer

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING —
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:okayasa bumiarya@yahco com Phong +52 6223 265 4488

Oise
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

of largely varying transmissivity, generally no ground water exploitation by drilling due great to
the ground water table, locally small spring can be captured. Geomorfologically this site is an hilly
area with smooth relief, slope range from 5° - 15°. Meanwhile geologically this site is one of

volcanic area with base rock which is consist of breccia, lava, and calcareous breccia.

3.2 Geoelectrical Interpretation Result
According to the field investigation result using schlumberger configuration, we use
IP2WIN and Progress software to get the true resistivity value and subsurface depth.

Table 3.1 Location of Geoelectrical Investigations.

No. Sounding Point Coordinates Elevation (m)
1 VES —01 PY 125
2 VES ~ 02 | 124
3 VES — 03 PY 124.5
4 VES — 04 | 121.5

Picture 3.2 Geoelectrical Line Direction

@© ) REKAYASABUMIKARYA 10

{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall: ekayasa bumiarya@yanoo.com Phong: +52 6223 285 (48
eoelectrical Investigation Report

[ Geos

Vertical Electrical Sounding (VES) 01

5MW Solar Power Plant Project Sengkol'’s Site

Line Direction of VES — 01 from south to north. With elevation 125 m above the sea level.

Subsurface of lithological cross section on the table 3.2 and Hydrogeology cross section

@

at table 3.3.
Table 3.2 Rock Layers Interpretation for VES — 01
Resistivity Model Interpretation
VES -01
a TE Top Soil : (clay) resistivity 19.44 Ohm.m,
= = depth 0.0 — 1.27 m
Sandy Clay : resistivity 6.82 — 8.02 Ohm.m,
depth 1.27 — 4.38 m
2 7 a Clay : Resistivity 1.48 — 1.96 Ohm.m, depth
4.38 —8.31m
Clayty Sand : Resistivity 32.9 Ohm.m, depth
nu 8.31 -14.81 m
Sandy Clay : Resistivity 7.17 Ohm.m, depth
i 14.81 — 39.33 m
me . Clay : Resistivity 2.67 Ohm.m, depth 39.33 —
a = 56.03 m
Sandy Clay : Resistivity 9.65 Ohm.m, depth
56.03 — 91.99 m
- nie Clay : Resistivity 2.83 Ohm.m, depth 91.99 —
= 7 = 115.19 m
= Clay : Resistivity 1.16 Ohm.m, depth 115.19 -
= aaaee 3 ~m
REKAYASABUMIKARYA i

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Table 3.3 Hydrogeological Cross Section

Resistivity Model Interpretation
VES - 01
be oo tmexesy

NON AQUIFER

PHREATIC AQUIFER.

CETL AS TE From rock layers interpretation we assumed that

phreatic aquifer layer (natural water ) at depth
14.81 —115.19 m. Phreatic Aquifer layer located
at Sandy Clay and Clay layer with resistivity
value 1.16 — 32.9 Ohm.m.

PHREATIC AQUIFER
(NATURAL WATER)

PHREATIC AQUIFER
(NATURAL WATER}

—
N

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Oise
Geoelectrical Investigation Report

2. Vertical Electrical Sounding (VES) 02

5MW Solar Power Plant Project Sengkol'’s Site

Line Direction of VES — 02 from south to north. With elevation 124.5 m above the sea

level. Subsurface of lithological cross section on the table 3.4 and Hydrogeology cross

section at table 3.5.

Table 3.4 Rock Layers Interpretation

Resistivity Model

Interpretation

VES - 02

oe ee

ooh umnaoay

Top Soil : Clay resistivity 8.5 Ohm.m, depth 0.0
—1.19m

Clayty Sand : Resistivity 30.98 Ohm.m, depth
1.19—2.10m

Clay : Resistivity 1.41 Ohm.m, depth 2.10 —
4.48 m

Sandy Clay : Resistivity 8.46 — 14.75 Ohm.m,
depth 2.48 — 11.75 m

Clayty Sand : Resistivity 16.32 Ohm.m, depth
11.75 — 26.89 m

Clay : Resistivity 1.33 Ohm.m, depth 26.89 —
45.24m

Sandy Clay : Resistivity 9.04 Ohm.m, depth
45.24 — 61.73 m

Clay : Resistivity 1.69 — 2.21 Ohm.m, depth
61.73 — 114.55 m

Clay : Resistivity 1.39 Ohm.m, depth 114.55 - ~

m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee

13

Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

Table 3.5 Hydrogeological Cross Section

Resistivity Model

Interpretation

VES - 02

os an SaSTN]

NON AQUIFER

PHREATIC AQUIFER
(NATURAL WATER)

20m
“2

<n

PHREATIC AQUIFER
(NATURAL WATER}

PHREATIC AQUIFER
(NATURAL WATER)

From rock layers interpretation we assumed that
phreatic aquifer layer (natural water) at depth
11.75—114.55 m. Phreatic Aquifer layer located
at Clayty Sand, Sandy Clay, and Clay layer with
resistivity value 1.33 — 16.32 Ohm.m.

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Oise

_
i

Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol'’s Site

3. Vertical Electrical Sounding (VES) 03

Line Direction of VES — 03 from south to north. With elevation 124.5 m above the sea

level. Subsurface of lithological cross section on the table 3.6 and Hydrogeology cross

section at table 3.7.

Table 3.6 Rock Layers Interpretation

Resistivity Model

Interpretation

VES - 03

frm ty | meme
r

= = .
‘ ae
2iz a
i ae cu
te ne

Top Soil : Clay resistivity 0.55 — 3.85 Ohm.m,
depth 0.0 — 2.63 m

Sandy Clay : resistivity 13.16 Ohm.m, dept!
2.63 —3.39m

Clayty Sand : resistivity 34.30 Ohm.m, dept
3.39 —5.89 m

Clay : Resistivity 1.42 — 2.44 Ohm.m, dept
5.89 — 27.75 m

Clayty Sand : Resistivity 23.41 Ohm.m, dept!
27.75 — 58.06 m

Sandy Clay : Resistivity 9.64 Ohm.m, dept!
58.06 — 85.76 m

Clay : Resistivity 5.89 Ohm.m, depth 85.76 —
116.41 m

Clay : Resistivity 1.77 Ohm.m, depth 116.41- ~

m

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee

15

Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

Table 3.7 Hydrogeological Cross Section

Resistivity Model Interpretation
VES - 03
sem | coe | sam srreoer
NON AQUIFER
PHREATIC AQUIFER
(NATURAL WATER} From rock layers interpretation we assumed that

PHREATIC AQUIFER
(NATURAL WATER),

PHREATIC AQUIFER
(NATURAL WATER)

phreatic aquifer layer (natural water) at depth
16.93 — 116.41 m. Phreatic aquifer layer located
at Clay, Clayty Sand, and Sandy Clay layer with
resistivity 1.77 — 23.41 Ohm.m.

©)

REKAYASABUMIKARYA

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

=
an

Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol'’s Site
4. Vertical Electrical Sounding (VES) 04

Line Direction of VES — 04 from south to north. With elevation 121.5 m above the sea

level. Subsurface of lithological cross section on the table 3.8 and Hydrogeology cross

section at table 3.9.

Table 3.8 Rock Layers Interpretation

Resistivity Model Interpretation
VES - 04
E os Top Soil : Clay resistivity 3.59 — 26.18 Ohm.m,
a depth 0.0 — 2.54 m

Sandy Clay : resistivity 5.27 Ohm.m, depth
2.54 —5.69 m

Clay : Resistivity 2.71 — 1.79 Ohm.m, depth
5.69 — 12.50 m

Sandy Clay : Resistivity 6.21 — 12.65 Ohm.m,
depth 12.50 — 60.04 m

Clay : Resistivity 1.52 — 3.06 Ohm.m, depth
60.04 — 120.76 m

Clay : Resistivity 2.51 Ohm.m, depth 120.76 -

~m

>) REKAYASABUMIKARYA

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

17

Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

Table 3.9 Hydrogeological Cross Section

Resistivity Model Interpretation

VES - 04

neem wsseenerry
“ bee anne

enue

=
NON AQUIFER

17

es

= PHREATIC AQUIFER . .
(NATURAL WATER} From rock layers interpretation we assumed that

= phreatic aquifer layer (natural water) at depth

18.36 — 120.76 m. Phreatic aquifer layer located

at Sandy Clay and Clay layer with resistivity

mw ‘ value 1.52 — 12.65 Ohm.m.

PHREATIC AQUIFER
{NATURAL WATER)

= #4 PHREATIC AQUIFER
{NATURAL WATER)

5. Correlation VES 01 — 04 of Lithological and Hydrological Cross Section
Based on Correlation VES 01 — 04, and then lithological and hydrological cross section
has been made. From lithological cross section the rock and soil layers can be figured as

the picture 3.3 below. Meanwhile, hydrological cross section can be figured at Picture 3.4

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING. —
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

(A ee 18
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

LITHO - RESISTIVITY MODEL

Picture 3.3 Correlation VES 01 — 04 of Lithological Cross Section
HYDRO - RESISTIVITY MODEL

Sa ee hil AF ln ttt

TRANGRCT KE SPHOME UTTER:

Picture 3.4 Correlation VES 01 — 04 of Hydrogeological Cross Section

(7 ee

| SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
mall: ekayasa bumikarya@yahoo com Phone: +52 8223 265 4488

|
¥

Prebrrpes

¥

—
‘oO
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

If the drilling exploration will be done, the most potential water ground source on VES — 02. Bore

design can be figured as picture below.

a a
> J
i 1
a a
es i
> >
ane
106
me
we
4on> aes ae
we
mr —— —
Potential Aquifer | Screen PVC
LEGEND : =
ME cco oe
De tel ———| Bottom Plug

Picture 3.5 Bore Design

iS]
Co

| SOL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

Oise
eoelectrical Investigation Report

[ Geos

©

1. Conclusion

5MW Solar Power Plant Project Sengkol'’s Site

CHAPTER IV
CONCLUSION AND RECOMMENDATION

a. Geoelectric Investigation has been conducted on 16" — 17" December 2017. Total

track of investigation is 4 points. Geoelectrical used Schlumberger method, and for

data analysis used JP2WIN and Progress software.

b. The depth of ground water leve!

layer locate

c. The depth of ground water leve!

layer locate

d. The depth of ground water leve!

layer locate

e. The depth of ground water leve!

layer locate

2. Recommendation

at Sandy Clay an

Clay layer.

at Clayty Sand, Sandy Clay, and Clay layer.

at Clay, Clayty Sai

at VES — 03 is 16.93 — 116.41 m. P
nd, and Sandy Clay layer.
at VES — 04 is 18.36 — 120.76 m. P

at Sandy Clay an

Clay layer.

To get more complete information about the ground water

lone at VES-01, VES-02, VES-03, and VES-04. The depth of drilling

exploration can be

exploration should

e done to 90 meters below subsurface. Based on resist

at VES — 01 is 14.81 — 115.19 m. Phreatic Aquifer

at VES — 02 is 11.75 — 114.55 m. Phreatic Aquifer

reatic aquifer

reatic aquifer

evel, drilling

ivity value we

found that potential aquifer (natural water) at depth up to 90 meters below t!

REKAYASABUMIKARYA

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188

e subsurface.

21
Geoelectrical Investigation Report |

5MW Solar Power Plant Project Sengkol'’s Site

REKAYASABUMIKARYA 22

SOIL INVESTIGATION - GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING.
{GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY ~ DESIGN,
Enall:ekayasa bumiarya@yanco.com Phone: +82 8223 265 188
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

ATTACHMENTS

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical Data measurement at VES - 01

@

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohmm)| _MN/2 K vi(mv) | v2¢mv)[_1(mA) 12( mA)
1 | 15 17.40 05 6.28 305.1 308.2 i M1
2 2 14.80 05 11.78 139.4 141 114 114
3 | 25 13.90 05 18.84 82.4 82.1 11 111.4
4 3 12.90 05 27.48 58.7 58.7 111.2 111.2
5 4 9.85 05 49.46 22 22.3 111.2 111.2
6 5 7.69 05 71.72 41 10.9 1114 1114
7 6 6.57 05 112.26 6 7 1114 11
8 8 5.82 05 200.18 15 1.6 11 11
9 10 5.36 05 313.22 1.9 1.9 11 111
10 | 12 4.83 05 451.38 05 06 11 m1
“| 15 4.45 05 705.72 07 07 114 114
12 | 15 4.45 5 62.80 10.2 10.5 11 11
13 | 20 5.25 5 117.75 47 5.2 11 11
14 | 25 6.70 5 188.40 4 3.9 11 11
15 | 30 7.30 5 274.75 29 3 11 11
16 | 30 7.30 10 125.60 5.2 55 110.9 11
17 | 40 7.49 10 235.50 3.6 34 110 110
18 | 50 8.66 10 376.80 25 26 11 111
19 | 60 7.93 10 549.50 15 17 110.9 110.9
20 | 75 7.02 10 867.43 08 07 i M1
21 | 75 7.02 25 314.00 2 23 110.9 110.9
22 [| 100 6.90 25 588.75 13 13 110.9 110.9
23 | 125 6.37 25 942.00 08 07 110.9 110.9
24 | 150 6.21 25 1373.75 05 05 110.6 110.6
25 | 150 6.21 45 714.35 07 06 110.5 110.4
26 | 175 5.12 45 997.82 03 03 110.9 110.9
27 [| 200 4.38 45 1324.91 02 0.1 110.8 110.8
28 | 225 4.05 45 1695.60 04 04 110.9 110.9
29 | 225 4.05 65 1120.74 04 04 110.8 110.8
30 | 250 3.18 65 1407.57 0.2 03 110.8 110.8
31 | 275 3.11 65 1724.58 0.2 0.2 110.8 110.8
32 [| 300 2.80 65 2071.80 0.2 0.1 110.9 110.9

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical Data measurement at VES - 02

@

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 vi(mv) | v2¢mv) | 1(mA) 12( mA)
1 | 15 6.28 110.1 110.1
2 2 11.78 110.4 110.4
3 | 25 18.84 110.4 110.4
4 3 27.48 110.4 110.4
5 4 49.46 110.4 110.4
6 5 77.72 110.3 110.4
7 6 112.26 110.6 110.6
8 8 200.18 110.6 110.7
9 10 313.22 110.7 110.8
10 | 12 451.38 110.7 110.7
1 | 15 705.72 110.7 110.7
12 | 15 62.80 110.7 110.7
13 | 20 117.75 110.8 110.8
14 | 25 188.40 110.7 110.7
15 | 30 274.75 111.6 110.7
16 | 30 125.60 110.7 110.7
17 | 40 235.50 110.8 110.8
18 | 50 376.80 110.7 110.7
19 | 60 549.50 110.8 110.8
20 | 75 867.43 110.7 110.7
21 | 75 314.00 110.7 110.7
22 [| 100 588.75 110.7 110.7
23 | 125 942.00 110.8 110.8
24 | 150 1373.75 110.7 110.7
25 | 150 714.35 111.6 111.6
26 | 175 997.82 110.7 110.7
27 [| 200 1324.91 110.7 110.7
28 | 225 1695.60 110.7 110.7
29 | 225 1120.74 110.8 110.5
30 | 250 1407.57 110.7 110.7
31 [| 275 1724.58 110.8 110.8
32_[ 300 2071.80 110.8 110.8

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical Data measurement at VES - 03

@

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohm-m) Vicmv) | V20mV) | M(mA) 12( mA)

1 | 15 3.25 6.28 55.9 57 109 109
2 2 3.31 11.78 30.9 30.5 109.1 109.1
3 | 25 2.96 18.84 17.3 17 109.1 109.1
4 3 2.62 27.48 83 84 109.2 109.2
5 4 2.42 49.46 55 5.2 109.3 109.3
6 5 2.33 71.72 34 34 109.2 109.2
7 6 247 112.26 25 23 109.2 109.2
8 8 3.03 200.18 17 1.6 109.1 109.1
9 10 3.45 313.22 13 1 109.1 109.1
10 | 12 3.92 451.38 1 0.9 109.2 109.2
“| 15 4.60 705.72 05 07 109.3 109.3
12 | 15 4.60 62.80 77 74 109.2 109.2
13 | 20 5.65 117.75 53 5.2 109.2 109.2
14 | 25 5.86 188.40 32 33 109.2 109.2
15 | 30 5.73 274.75 21 2 109.5 109.5
16 | 30 5.73 125.60 5.6 54 108 108
17 | 40 5.28 235.50 29 21 108.5 108.5
18 | 50 4.36 376.80 13 1.2 108.1 108.1
19 | 60 4.19 549.50 03 04 108.5 108.5
20 | 75 4.42 867.43 05 05 108.3 108.3
21 | 75 4.42 314.00 25 24 108.5 108.5
22 [| 100 5.39 588.75 15 13 108.3 108.3
23 | 125 6.37 942.00 03 05 108.5 108.5
24 | 150 6.78 1373.75 07 05 108.4 108.4
25 | 150 6.78 714.35 2 18 108.8 108.8
26 | 175 6.85 997.82 0.9 0.9 108.9 108.9
27 [| 200 6.50 1324.91 05 05 108.6 108.6
28 | 225 6.24 1695.60 04 04 108.6 108.6
29 | 225 6.24 1120.74 1.2 13 108.7 108.7
30 | 250 6.18 1407.57 08 07 108.7 108.7
31 | 275 5.68 1724.58 04 04 108.7 108.7
32 [| 300 5.23 2071.80 01 0.2 108.7 108.7
REKAYASABUMIKARYA

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical Data measurement at VES - 04

@

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

No. | AB/2 | Rho(Ohm-m) Vicmv) | V20mV) | M(mA) 12( mA)
1 | 15 22.50 6.28 383.4 389.8 109.4 109.4
2 2 24.30 11.78 229.6 230.3 109.4 109.4
3 | 25 22.40 18.84 128 128.4 109.5 109.5
4 3 17.80 27.48 53.1 55.5 109.4 109.4
5 4 12.70 49.46 26.8 25.9 104.4 104.3
6 5 10.40 77.72 141 14.5 108 108
7 6 7.83 112.26 77 74 109.6 109.6
8 8 6.00 200.18 14 13 107.4 107.5
9 10 4.81 313.22 15 15 99 99
10 | 12 4.23 451.38 07 08 107.2 107.5
“| 15 3.90 705.72 03 0.2 107.6 107.6
12 | 15 3.90 62.80 78 76 107.7 107.7
13 | 20 3.81 117.75 34 36 109.6 109.6
14 | 25 4.44 188.40 27 24 109.8 109.8
15 | 30 4.62 274.75 21 21 109.7 109.7
16 | 30 4.62 125.60 3.9 4 108.9 108.9
17 | 40 5.09 235.50 23 24 110.3 110.3
18 | 50 5.37 376.80 13 14 109.9 109.9
19 | 60 5.44 549.50 05 06 110.1 110.1

20 | 75 5.51 867.43 05 03 110.2 110.2
21 | 75 5.51 314.00 13 13 110.2 110.2
22 [| 100 5.34 588.75 1 1 110.2 110.2
23 | 125 5.16 942.00 08 06 110.1 110.1
24 | 150 4.58 1373.75 03 04 110.1 110.1
25 | 150 4.58 714.35 32 34 110.1 110.1
26 | 175 4.01 997.82 07 08 110 110
27 [| 200 3.62 1324.91 03 0.2 110.2 110.2
28 | 225 3.30 1695.60 01 01 110.2 110.2
29 | 225 3.30 1120.74 05 04 110.2 110.2
30 | 250 3.19 1407.57 03 0.2 110.2 110.2
31 | 275 3.13 1724.58 03 01 110.2 110.2
32 [| 300 3.03 2071.80 01 01 110.2 110.2
REKAYASABUMIKARYA

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

VES — 01 Data Analysis by Progress software

CUPS OF ASSARENT SESISTIVITY YS ELECTROIE SPACING FMD
Soadog Per Yine_poat Ml
Fhetodk Coefigudion Scthenbaaye
FINS (Far Minn Scum BA
Mrcht Paserntas

Tmeaqtion
© = Milnor Dan
Catala els
10 Weck Foaseradies
1» Ayuwend Epo oiedy Then
«Spercatel AB,

to"
Speer int

TABLE OF HIERPFETED Jets

Spsralal
159
20
203

aus

50)

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

as
VES — 02 Data Analysis by Progress software

CURVE OF ASSARENT FESISTIVITY YS ELECTROJE SFACING

we

Spreng int
TABLE OF HIERPFETED Jets

Spsralal
159

20

203

aus

50)

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

SEND
Souradrg Pelee Vins pet IZ
Trebek Corfigadinn Scbbinbeaye
PhS oar Men Senet RAT
Micht Pacers

Festedy Log

as
-——-s
NB

S

oa

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

as
VES — 03 Data Analysis by Progress software

(QUPVE OF A=4FEMT SESISTIVITY YS ELECTRODE SPACING TENE
we Souratrg Peay Vins_poa 1
Fito Coefiadion Sebbinbeay
FNS [Pow Mean Seu 778

Michi Paveretar

Tmeaqtion
© = Milnor Dan
Catala els
10 Weck Foaseradies
1» Ayuwend Epo oiedy Then
«Spercatel AB,

to!
Spsera int
TABLE OF MIEREFETED 28TA
Suv ala a Nant
183 3482
20 Buss
203 ame
aus 2) em
2 265
500 25

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448
Geoelectrical Investigation Report

5MW Solar Power Plant Project Sengkol’s Site

as
VES — 04 Data Analysis by Progress software

(UFUE OF AS=AREMIT SESISTIITY VS ELECTRODE SRACING

we

Spsralal
159

SEND
Sour Pelee Vins pet
Fhetrdk Coefigadion Scbbinbaaye
FS mr Men Seen 49017
Micht Pacers

Tmeaqtion
© = Milnor Dan
Catala els
10 Weck Foaseradies
1» Ayuwend Epo oiedy Then
«Spercatel AB,

20

203

aus

50)

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical investigation process

GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

 secarssanumicanys
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical investigation process

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

(ee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol’s Site

Geoelectrical investigation process

Stacking current electrode and potential electrode pegs

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT - HIDRO OCEANOGRAPHY - DESIGN
mall: rokayasa bumiaryaQ@yahoo.com Phone +52 6223 268 448

(ee
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

fi Net

uke Drectud Suu

Note

s

Track Direction of Geoelectrical Investigation

“ WREKAYASABUMIKARYA

mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

Es
VES - 01 VES - 02
br LOG ‘oon L THOLOGY Al Los Sean UC Lae
aie = 40.00 = |
z SPR Sa
ace SANDY CLAY ea caAY
a8 GAY = ‘SANDY CLAY f
1.0€ OW
f—_ anne SAHDY CLAY
sem CLAYTY SAN. = LEGEND:
MEE «2 cv
| -20.00 CLAY TY BAND
Laas SANDY CLAY i=
, BEE «2010
—_—20.00
E ME «200
oLay
, anne
267 ay L
=50.00
— SANDY CLAY
——_— 80.00
ioe ADO
8.6E SANDY CLAY
— ola
| __-s0:06
{— 0.00
= sain LITHOLOGY
26 ‘cLAY
—= = SCALE 1: 100
=2°0.00
18 te cay
= 220,00,

Lithological Cross Section Model VES - 01 and VES — 02
REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448
Geoelectrical Investigation Report

5MW Solar Power Plant Pre

aint

sani

ct Sengkol’s Site

Es
VES - 03
a Loe Reais7 Vv Te
etnies
1 142
f ze
™ Paat
ob wr ae
we Et)
W 7

REKAYASABUMIKARYA

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING

GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGF

RAPHY ~ DESIGN

mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

VES - 04

LmoLoey To ae | uneeor
xu
OP SOI AY 49 PAR TOF SO GA
TOP BOM rs = oo Stay
SANDY GLAY Rar SARDY CLAY
COAVTY SAND —
owe &. ¥: 27 olay
aa eee a tm 178 ou
CLAY = SD 6% ea SANDY SLAY
= a0
CLAY = was ame 1Zee BANDY SLAY
—_—
199
CLAYTY SAND :
= ah eat SAHDY SLAY
= SEU)
—_ mn
Fa wry 246 oLAY
= mao
SANDY CLAY
——_m
_ ' tae ousy
aon
= 100.99
clay —
= ane Tan 3.05 cLay
210.99
‘SNe — aaaaa
San $0% eat olay
Wasnt
Lithological Cross Section Model VES - 03 and VES - 04

= OLAYTY FSND

LITHOLOGY

SCALE 1: 100
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

LITHO - RESISTIVITY MODEL

ves.
VES. mr

a
>

ELEVATION (METER}
ra

E

Saran
5

ocean:
EEE 0 F S01 CLAY
—

“ee fe TYE

“oe teh ath ne se wey td gk one cen trad teak sone veey tend vod weno te “xed coed cok gave axe2 card cent zeve ames cad cea ome oer amd coed eano ame m2 oo) get sme seer arn) aca ame Ser aaah wen eno ane ced etd anh amo Ger aa) qed ame axa en) anh ame

TRANSECTLINE SPACING (METER)

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

(Ae
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

VES - 01 VES - 02
ba LoG pea LITHOLOGY 7 LITHOLOGY
209 ss 20.00
= NON AQUIFER E NON AQUIFER
all | a LEGEND :
| =
= HR — 0 core
; ee } +20 60 6 7
= = PHREATIC AQUIFER
=_ Ea (NATURAL WATER)
= PHREATIC AQUIFER =
- (NATURAL WATER) = _—
—n Lae
Sam /——s0.00
= _| = é
_ am
= PHREATIC AQUIFER
as | (NATURAL WATER)
= PHREATIC AQUIFER
= (NATURAL WATER)
am |
= |
— 0.00
ess HYDROGEOLOGY
z PHREATIC AQUIFER ws Ns i | PHREATIC AQUIFER
3 (NATURAL WATER) = (NATURAL WATER) SCALE 1: 100
a0) = — “000
z = 1.33
Sane | mw

Hydrological Cross Section Model VES - 01 and VES — 02

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
"MENT ~ HIDRO OCEANOGRAPHY — DESIGN
Ema ot

‘som Phone : #82 8223268 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

VES - 03 VES - 04
Beet uTHGLeGY "a eG ee LimaoLosy
20 £0.00 ———
J 218
| ed sol 77 =a
_ <4 ™ aa
= NON AQUIFER = NON AQUIFER
= a LEGEND:
— = LEGEND :
= 20. = 20.08 es = NON AQUIFER
z E = PHREATIC AQUIFER
= = {NATURAL WATER}
; ad = ~
= PHREATIC AQUIFER i
= suse shemale WATER) = PHREATIC AQUIFER
= = (NATURAL WATER)
—si a
= www = mene
— PHREATIC AQUIFER : es
= (NATURAL WATER) = PHREATIC AQUIFER
= (NATURAL WATER)

Tey $ 16.00
San = seve
= 00.00 = ot >
= PHREATIC AQUIFER - HYDROGEOLOGY
= (NATURAL WATER) _
= sine PHREATIC AQUIFER SCALE 1: 100
= im (NATURAL WATER)
= 2 ‘=z 20.00

a8.

Hydrological Cross Section Model VES - 03 and VES — 04

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
"MENT ~ HIDRO OCEANOGRAPHY — DESIGN
Ema ot

‘som Phone : #82 8223268 4488
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

HYDRO - RESISTIVITY MODEL

ELEVATION (METER)

LCGOND
cra aires
Mem - PHIREATIC AQUIFER JAATURAL ALTER?

ae"
Voseah one see

TRANSECTLINE SPACING (METER)

© “ar + mies
Ce ee es re er ee ee]

Hydrogeology Resistivity Model VES 01 — VES 04

SOIL INVESTIGATION ~ GEOTECHNICAL ENGINEERING - GEOPHYSICS- MAPING
GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

(Ae
Geoelectrical Investigation Report
5MW Solar Power Plant Project Sengkol'’s Site

VES - 02

Potential Aquifer = ——| Screen PVC

70.0» |

LEGEND : =

eee a ———

BE istic eed Bottom Plug
Bore Design for VES - 02

GIS - WATER RESOURCES DEVELOPMENT ~ HIDRO OCEANOGRAPHY ~ DESIGN
mall: ekayasa bumiaryat@yahoo.com Phong +62 6223 268 448

(GS eaesssnumnicanys
